Exhibit 10.43

 

AMENDED AND RESTATED

 

LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT

 

OF

 

HDC NORTH BEACH DEVELOPMENT, LLLP

 

Among

 

DTRS NORTH BEACH DEL CORONADO, LLC,

 

DCORO HOLDINGS, LLC,

 

KSL DC NEWCO, LLC

 

AND

 

HDC DC CORPORATION

 

Dated: As of January 9, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1. FORMATION AND CONTINUATION

   2

Section 1.1

  

Organization; Continuation

   2

Section 1.2

  

Agreement; Effect of Inconsistencies with Act

   2

Section 1.3

  

Name

   2

Section 1.4

  

Effective Date

   2

Section 1.5

  

Term

   2

Section 1.6

  

Certificate of Limited Partnership

   3

Section 1.7

  

Registered Agent and Office

   3

Section 1.8

  

Principal Place of Business

   3

Section 1.9

  

Foreign Qualifications

   3

Section 1.10

  

Partner’s Qualifications

   3

ARTICLE 2. DEFINITIONS

   3

Section 2.1

  

General Interpretive Principles

   3

Section 2.2

  

Defined Terms

   4

ARTICLE 3. BUSINESS, PURPOSES AND POWERS

   15

Section 3.1

  

Business and Purpose

   15

Section 3.2

  

Powers

   15

Section 3.3

  

Limitations on Scope of Business

   17

ARTICLE 4. PARTNERS, CAPITAL CONTRIBUTIONS AND FINANCING

   17

Section 4.1

  

Identity of Partners and Percentage Interests

   17

Section 4.2

  

Capital Accounts

   18

Section 4.3

  

Additional Capital Contributions

   18

Section 4.4

  

Capital Accounts

   21

Section 4.5

  

Return of Capital Contributions

   22

Section 4.6

  

No Third Party Beneficiary Rights

   22

ARTICLE 5. ALLOCATIONS AND DISTRIBUTIONS

   23

Section 5.1

  

Distributions

   23

Section 5.2

  

Determination of Profits and Losses

   23

 

i



--------------------------------------------------------------------------------

Section 5.3

  

General Allocation Rules

   24

Section 5.4

  

Priority Allocations

   25

Section 5.5

  

Income Tax Allocations/Other Accounting Principles

   28

Section 5.6

  

Transfers During Fiscal Year

   29

Section 5.7

  

Relevant Definitions

   29

Section 5.8

  

Income Tax Elections

   30

Section 5.9

  

Taxation as a Partnership

   30

Section 5.10

  

[Intentionally Omitted]

   30

Section 5.11

  

Assignees Treated as Partners

   30

Section 5.12

  

Tax Matters Partner

   30

ARTICLE 6. RIGHTS AND DUTIES OF PARTNERS

   31

Section 6.1

  

Management

   31

Section 6.2

  

Liability of Partners

   32

Section 6.3

  

Indemnification

   32

Section 6.4

  

Major Decisions

   32

Section 6.5

  

General Partner Compensation

   34

Section 6.6

  

Signing of Documents

   34

Section 6.7

  

Right to Rely on Authority of the General Partner

   35

Section 6.8

  

Outside Activities

   35

Section 6.9

  

Limitations on Powers of Partners

   35

Section 6.10

  

Prohibition Against Partition; Distribution in Kind

   35

Section 6.11

  

Limitations on the Company’s Activities

   36

ARTICLE 7. BOOKS OF ACCOUNT AND REPORTS; ACCESS TO RECORDS

   38

Section 7.1

  

Books, Records and Accounting Controls

   38

Section 7.2

  

Distribution of Financial Statements and Other Reports

   38

Section 7.3

  

Tax Information

   39

Section 7.4

  

Auditors

   39

Section 7.5

  

Banking

   39

 

ii



--------------------------------------------------------------------------------

ARTICLE 8. TRANSFERS OF PARTNERSHIP INTERESTS AND ECONOMIC INTEREST

   39

Section 8.1

  

Partner’s or Assignee’s Right to Transfer

   39

Section 8.2

  

Conditions of Transfer

   40

Section 8.3

  

Partners’ Rights of First Offer

   40

Section 8.4

  

Non-Complying Transfers Void

   40

Section 8.5

  

Tag Along/Drag Along Rights

   40

Section 8.6

  

KSL Newco Put Right

   41

Section 8.7

  

KKR Partners Put Right

   41

Section 8.8

  

SHC North Beach Put Right

   42

Section 8.9

  

Additional Put Right Procedures

   42

Section 8.10

  

Closing Mechanics

   43

Section 8.11

  

Compliance with Loan Documents

   43

ARTICLE 9. ADMISSION OF ASSIGNEES

   43

Section 9.1

  

Rights of Assignees

   43

Section 9.2

  

Admission of Assignee as a Partner

   43

Section 9.3

  

Admission of Permitted Transferee as Partner

   44

ARTICLE 10. CONTRIBUTION EVENT; DEFAULT AND REMEDIES

   44

Section 10.1

  

Events of Default, Contribution Event

   44

Section 10.2

  

Percentage Interest Adjustment upon the Occurrence of a Contribution Event

   45

Section 10.3

  

Obligations of Defaulting or Non-Contributing Partner Continue

   46

Section 10.4

  

Violation of Section 6.4

   46

ARTICLE 11. [INTENTIONALLY OMITTED]

   46

ARTICLE 12. [INTENTIONALLY OMITTED]

   47

ARTICLE 13. CONFIDENTIALITY

   47

Section 13.1

  

In General

   47

Section 13.2

  

Protection

   47

Section 13.3

  

Statements Relating to Tax Treatment or Tax Structure

   48

Section 13.4

  

Survival

   48

ARTICLE 14. DISSOLUTION OF COMPANY

   48

Section 14.1

  

Events Causing Dissolution

   48

 

iii



--------------------------------------------------------------------------------

Section 14.2

  

Winding Up

   49

Section 14.3

  

Application of Assets in Winding Up

   49

Section 14.4

  

Negative Capital Accounts

   50

Section 14.5

  

Termination

   50

ARTICLE 15. MISCELLANEOUS PROVISIONS

   50

Section 15.1

  

Subsidiary Entities

   50

Section 15.2

  

Amendment and Modification

   50

Section 15.3

  

Parties in Interest

   50

Section 15.4

  

Notices

   51

Section 15.5

  

Counterparts

   52

Section 15.6

  

Entire Agreement

   52

Section 15.7

  

Governing Law; Choice of Forum

   52

Section 15.8

  

Public Announcements

   53

Section 15.9

  

Headings

   53

Section 15.10

  

Binding Effect

   53

Section 15.11

  

Jury Trial Waiver

   53

Section 15.12

  

Attorneys’ Fees

   54

Section 15.13

  

Incorporation of Recitals

   54

Section 15.14

  

LLC Conversion

   54

Section 15.15

  

DC Corp REIT Election

   54

Section 15.16

  

Shareholders of DC Corp

   54

Section 15.17

  

Protective Actions

   54

 

EXHIBIT A

   -    North Beach Property Description

EXHIBIT B

   -    “Book-Up” to Partners’ Capital Accounts

EXHIBIT C

   -    Allocation Examples

EXHIBIT D

   -    Nominal Capital Contributions

EXHIBIT E

   -    Development Management Agreement

EXHIBIT F

   -    Guaranty Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT

 

THIS AMENDED AND RESTATED LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT (this
“Agreement”) is made and entered into as of January 9, 2006 (the “Effective
Date”), by and among (i) DTRS NORTH BEACH DEL CORONADO, LLC, a Delaware limited
liability company (hereinafter referred to as “SHC TRS”), (ii) KSL DC NEWCO,
LLC, a Delaware limited liability company (hereinafter referred to as “KSL
Newco”), (iii) DCORO HOLDINGS, LLC, a Delaware limited liability company
(hereinafter referred to as “KKR LP”) and (iv) HDC DC CORPORATION, a Delaware
corporation (hereinafter referred to as “DC Corp”). SHC TRS, KSL Newco, KKR LP
and DC Corp are hereinafter referred to as the “Class A Limited Partners”. The
General Partner and the Class A Limited Partners are hereinafter referred to as
the “Class A Partners”. DC Corp, SHC TRS and KSL Newco are hereinafter referred
to as the “Class B Limited Partners”. The Class A Partners and the Class B
Limited Partners are hereinafter referred to as the “Partners”.

 

RECITALS

 

A. On August 8, 2005, certain of the Partners and other predecessor partners
formed CNL KSL North Beach Development, LP (the “Company”) as a Delaware limited
partnership by filing the Certificate and entered into an Agreement of Limited
Partnership on the same date (the “Original Agreement”). The Company was formed
to purchase the North Beach Property and to complete the North Beach Development
Project.

 

B. On the date hereof, the Partners and/or certain of their affiliates have
entered into that certain Amended and Restated Limited Partnership Agreement
(the “Hotel Partnership Agreement”) of SHC KSL Partners, L.P. (the “Hotel
Partnership”) which governs such partners’ indirect ownership of the Hotel.

 

C. Pursuant to that certain Purchase and Sale Agreement, dated as of October 31,
2005, by and among Recreation (as defined herein), KSL LP and SHC del Coronado,
L.L.C. (the “Purchase Agreement”), the parties to this Agreement shall own the
Partnership Interests described herein.

 

D. The parties hereto desire to enter into this Agreement for the purpose of
revising the Original Agreement to reflect the developments described in Recital
C. The parties hereto further desire to amend and restate the Company’s
certificate of limited partnership and to file a statement of qualification to
become a limited liability limited partnership.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Partners agree as
follows:

 

ARTICLE 1.

FORMATION AND CONTINUATION

 

Section 1.1 Organization; Continuation. The Company was organized as a Delaware
limited partnership pursuant to the Act on the date set forth in Recital A
above.

 

Section 1.2 Agreement; Effect of Inconsistencies with Act. This Agreement amends
and restates the Original Agreement in its entirety. This Agreement supersedes
the Original Agreement, which shall be of no further force or effect. The
Partners agree to the terms and conditions of this Agreement, as it may from
time to time be amended, supplemented or restated according to its terms. The
Partners intend that this Agreement shall be the sole source of the agreement
among the parties with respect to the Property and the Company’s business and
purpose. Except to the extent a provision of this Agreement expressly
incorporates federal income tax rules by reference to sections of the Code or
Regulations or is expressly prohibited or ineffective under the Act, this
Agreement shall govern, even when inconsistent with, or different from the
provisions of the Act or any other law. To the extent any provision of this
Agreement is prohibited or ineffective under the Act, this Agreement shall be
considered amended to the smallest degree possible in order to make such
provision effective under the Act. If the Act is subsequently amended or
interpreted in such a way as to validate a provision of this Agreement that was
formerly invalid, such provision shall be considered to be valid from the
effective date of such interpretation or amendment. Each Partner shall be
entitled to rely on the provisions of this Agreement, and no Partner shall be
liable to the Company or to any other Partner for any action or refusal to act
taken in good faith reliance on this Agreement. The Partners and the Company
agree that the duties and obligations imposed on the Partners as such shall be
those set forth in this Agreement, which is intended to govern the relationship
among the Company and the Partners, notwithstanding any provision of the Act,
fiduciary duties or common law to the contrary.

 

Section 1.3 Name. The name of the Company shall be “HdC North Beach Development,
LLLP”, and such name shall be used at all times in connection with the conduct
of the Company’s business. The General Partner may, from time to time, change
the name of the Company upon notice to the other Partners.

 

Section 1.4 Effective Date. This Agreement shall become effective as of the
Effective Date.

 

Section 1.5 Term. The Partnership shall continue until the Company is dissolved
and its affairs wound up in accordance with this Agreement and the Act.

 

2



--------------------------------------------------------------------------------

Section 1.6 Certificate of Limited Partnership. On or before the date hereof, an
amended and restated Certificate was filed with the Secretary of State pursuant
to the Act, together with a statement of qualification to become a limited
liability limited partnership pursuant to Section 214 of the Act. The General
Partner shall take all other actions deemed by it to be necessary or appropriate
from time to time to comply with all applicable requirements for the operation
and, when appropriate, termination of the Company as a limited liability limited
partnership under the Act.

 

Section 1.7 Registered Agent and Office. The Company’s registered agent for
service of process and registered office in the State of Delaware shall be that
Person and location reflected in the Certificate. The General Partner may, from
time to time, change the registered agent or office through appropriate filings
with the Secretary of State. If the registered agent ceases to act as such for
any reason or the registered office shall change, the General Partner shall
promptly designate a replacement registered agent or file a notice of change of
address, as the case may be.

 

Section 1.8 Principal Place of Business. The Company’s principal place of
business shall be located at the Hotel. The General Partner may change the
location of the Company’s principal place of business to anywhere within the
United States from time to time. The General Partner shall make those filings
and take those other actions required by applicable law in connection with the
change and shall give notice to all Partners of the new location of the
Company’s principal place of business promptly after the change becomes
effective.

 

Section 1.9 Foreign Qualifications. The Company shall qualify to do business as
a foreign limited partnership in each jurisdiction in which the nature of its
business requires such qualification. The General Partner may select any Person
permitted by applicable law to act as registered agent for the Company in each
jurisdiction in which it is qualified to do business, and may replace any such
Person from time to time.

 

Section 1.10 Partner’s Qualifications. Each Partner shall maintain its
respective existence and good standing under the laws of its state of
incorporation or formation, and its qualification to do business in such
jurisdictions where such qualifications are required.

 

ARTICLE 2.

DEFINITIONS

 

Section 2.1 General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
(i) the terms defined in this Article shall have the meanings assigned to them
in this Article and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other genders; (ii) accounting
terms not otherwise defined herein have the meanings assigned to them in
accordance with GAAP (as defined herein);

 

3



--------------------------------------------------------------------------------

(iii) references in this Agreement to “Articles,” “Sections,” “subsections,”
“paragraphs” and other subdivisions without reference to a document are to
designated Articles, Sections, subsections, paragraphs and other subdivisions of
this Agreement; (iv) a reference to a subsection without further reference to a
Section is a reference to such subsection as contained in the same Section in
which the reference appears, and this rule shall also apply to paragraphs and
other subdivisions; (v) the words “hereto,” “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular provision; (vi) the word “including” means “including, but not
limited to”; and (vii) all Schedules and Exhibits to this Agreement are
incorporated herein by this reference thereto as if fully set forth herein, and
all references herein to this Agreement shall be deemed to include all such
incorporated Schedules and Exhibits.

 

Section 2.2 Defined Terms. As used in this Agreement, the following terms shall
have the following respective meanings (unless otherwise expressly provided
herein):

 

Act: The Delaware Revised Uniform Limited Partnership Act in its present form or
as amended from time to time.

 

Actual Closing Costs: Actual costs incurred by the Company in connection with
the exercise of any North Beach Put Rights, including, without limitation,
(i) any make-whole and/or prepayment penalties payable in connection with the
refinancing of any indebtedness and the placing of new indebtedness in
connection with satisfying the North Beach Put Rights and (ii) all transfer,
stamp and recording taxes imposed on the Transfer and all other closing costs.

 

Additional Capital Contributions: The additional Capital Contributions required
to be made by the Partners pursuant to Section 4.3, including, as applicable,
any Capital Contribution made by a Contributing Partner for a Non-Contributing
Partner pursuant to Section 10.2.

 

Additional Contributions: As defined in Section 4.3(c).

 

Adjusted Basis: The basis for determining gain or loss for federal income tax
purposes from the sale or other disposition of property, as defined in
Section 1011 of the Code.

 

Adjusted Capital Account Balance: As defined in Section 5.7(a).

 

Affiliate: and all derivations thereof, shall mean (a) as to any Person which is
not an individual, any other Person controlling, controlled by or under common
control with such Person, including, without limitation, any partner, member,
shareholder, officer or director of such Person, as the case may be, and
(b) with respect to any Person who is an individual, such individual’s parents,
spouse, direct lineal or adoptive descendants, siblings, nieces, nephews and/or
first cousins and/or one or more trusts created solely for

 

4



--------------------------------------------------------------------------------

the benefit of such individual or any such family members. For the purposes of
this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of management and
policies of a Person, whether through ownership of voting securities or a
partnership or membership interest, by contract or otherwise.

 

Agreement: This limited liability limited partnership agreement in its present
form or as amended, supplemented or restated from time to time.

 

Approved or Approved by the Class A Partners: Approved in writing (including
e-mail) by the Class A Partners holding at least 60% of the Class A Percentage
Interests, unless a lesser percentage is herein specified.

 

Assignee: A Person to whom a Partnership Interest is Transferred and who is not
admitted as a Partner.

 

Bank Accounts: As defined in Section 7.5.

 

Business Day: Any day other than a Saturday, a Sunday, a day on which national
banks in California or Illinois are not open for business or are authorized by
law to close.

 

Capital Account: The capital account of a Partner maintained in accordance with
Section 4.4.

 

Capital Call Notice: As defined in Section 4.3(b).

 

Capital Contribution: Any money or property from time to time contributed by a
Partner to the Company, including the Initial Capital Contribution and
Additional Capital Contributions.

 

Capital Transaction: A transaction in which the Company (i) borrows money,
(ii) sells, exchanges or otherwise disposes of all or any part of its Property,
including a sale or other disposition pursuant to a condemnation, or
(iii) receives the proceeds of property damage insurance, or any other
transaction that, in accordance with GAAP, is considered capital in nature.

 

Carrying Value: Carrying Value means, with respect to any asset, the Adjusted
Basis of the asset, except as follows:

 

(i) the initial Carrying Value of an asset contributed by a Partner to the
Company after the Effective Date shall be the gross fair market value of the
asset, as agreed to by the Partners at the time the asset is contributed;

 

(ii) the Carrying Values of the Company’s assets shall be adjusted to equal
their respective gross fair market values, as reasonably determined by the
Partners,

 

5



--------------------------------------------------------------------------------

as of the following times: (a) the acquisition of an additional interest in the
Company by any new or existing Assignee or Partner in exchange for more than a
de minimis Capital Contribution; (b) the distribution by the Company to a
Partner or an Assignee of more than a de minimis amount of property as
consideration for all or part of a Partnership Interest or an Assignee’s
Economic Interest; and (c) the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g); but adjustments pursuant to clauses
(a) and (b) above shall be made only if the Partners reasonably determine that
such adjustments are necessary or appropriate to reflect the relative economic
interests of the Partners in the Company;

 

(iii) the Carrying Value of an asset of the Company distributed to a Partner
shall be adjusted to equal the gross fair market value of the asset on the date
of distribution as reasonably determined by the Partners; and

 

(iv) the Carrying Values of the Company’s assets shall be increased (or
decreased) to reflect any adjustments to the Adjusted Basis of those assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
those adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and Section 4.4; but the
Carrying Values shall not be adjusted pursuant to this clause (iv) to the extent
the Partners reasonably determine that an adjustment pursuant to clause
(ii) above is necessary or appropriate in connection with a transaction that
would otherwise result in an adjustment pursuant to this clause (iv).

 

If the Carrying Value of an asset is determined or adjusted pursuant to clauses
(i), (ii) or (iv), such Carrying Value shall thereafter be adjusted by the
Depreciation taken into account with respect to the asset for purposes of
computing Profit and Loss.

 

Certificate: The Certificate of Limited Partnership of the Company filed with
the Secretary of State, as amended from time to time in accordance with the Act.

 

Class A Limited Partner or Class A Limited Partners: As defined in the Preamble.

 

Class A Partners: As defined in the Preamble.

 

Class A Partnership Interests: The Partnership Interests of the Class A
Partners.

 

Class A Percentage Interests: The Percentage Interests of the Class A Partners.

 

Class B Limited Partners: As defined in the Preamble.

 

Class B Partnership Interests: The Partnership Interests of the Class B Limited
Partners.

 

6



--------------------------------------------------------------------------------

Class B Percentage Interests: The Percentage Interests of the Class B Limited
Partners.

 

Code: The Internal Revenue Code of 1986, as in effect and hereafter amended.

 

Common Capital: A Class A Partner’s initial Common Capital is reflected in
Section 4.1(b).

 

Common Capital Balance: A Class A Partner’s Common Capital Balance, as of any
day, shall equal the excess of: (x) the dollar value of the Common Capital
assigned to such Class A Partner under Section 4.1(b), over (y) the amount of
cash distributed to such Class A Partner pursuant to Section 5.1(a)(iii) hereof.
Such Common Capital Balance shall be decreased based on the date of any actual
distribution. In the event a Class A Partner transfers all or any portion of its
Class A Partnership Interest in accordance with the terms of this Agreement, its
transferee shall succeed to the Common Capital Balance to the extent it relates
to the transferred Class A Partnership Interest.

 

Company: The limited liability limited partnership continued pursuant to this
Agreement, and any successor limited liability limited partnership that
continues the business of the Company, and is a reformation or reconstitution of
the Company.

 

Completion Guaranty: As defined in Section 1(c) of the Guaranty Agreement.

 

Contributing Partner: Any Class A Partner other than a Non-Contributing Partner.

 

Contribution Event: As defined in Section 10.1.

 

DC Corp Shares: All of the common stock of DC Corp owned by the equity owners of
DC Corp.

 

Deadlock Response Period: As defined in Section 4.3(c).

 

Defaulting Partner: A Partner or Partners with respect to which an Event of
Default has occurred and is continuing.

 

Demand: As defined in Section 4.3(d).

 

Depreciation: For each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable with respect to an asset
for such Fiscal Year, except that if the Carrying Value of an asset differs from
its Adjusted Basis on the Effective Date or at the beginning of a subsequent
Fiscal Year, Depreciation shall be determined in a manner permitted by the
Regulations promulgated under Section 704(c). To the extent consistent with such
Regulations, Depreciation shall be an amount which bears the same ratio to the
beginning Carrying Value as the federal income tax

 

7



--------------------------------------------------------------------------------

depreciation, amortization or other cost recovery deduction for the Fiscal Year
(or part thereof) bears to such beginning Adjusted Basis.

 

Development Agreement: That certain Development Agreement dated as of the
Effective Date between the Company and KSL DC Development Management, LLC,
attached hereto as Exhibit E.

 

Development Manager: KSL DC Development Management, LLC, a Delaware limited
liability company.

 

Disabling Conduct: As defined in Section 6.3(a).

 

Distribution or Distributions: A distribution of cash by the Company to a
Partner or an Assignee on account of a Partnership Interest pursuant to
Section 5.1 or Section 14.3.

 

Document: As defined in Section 6.6.

 

Due Date: As defined in Section 4.3(b).

 

Economic Interest: With respect to an Assignee, the Assignee’s rights to receive
allocations of Profits and Losses and Distributions.

 

Effective Date: As defined in the Preamble.

 

Emergency Costs: Costs and expenses required to (a) correct a condition that if
not corrected would endanger imminently the preservation or safety of the
Property or the safety of owners, tenants, guests or other persons lawfully on
or using the Property, (b) avoid the imminent suspension of any necessary
service in or to the Property, or (c) prevent any of the Partners from being
subjected imminently to criminal or substantial civil penalties or damages.

 

Environmental Indemnity Agreement: That certain Environmental Indemnity
Agreement dated as of the date hereof among GMAC and the Guarantors.

 

Equivalent Partner: As defined in Section 8.1(b).

 

Equivalent Percentage: As defined in Section 8.1(b).

 

Event of Default: As defined in Section 10.1.

 

Excluded Recourse Liability: As defined in Section 4.3(d).

 

Fair Market Value: For purposes of determining a North Beach Put Price, the
amount at which a willing seller would sell and a willing buyer would buy the
Property assuming that both parties are well-informed about the Property and the
market for the

 

8



--------------------------------------------------------------------------------

Property, which amount shall be determined as of the date of the delivery of the
applicable put notice or the Strategic/ROFO Sale Notice under the Hotel
Partnership Agreement and otherwise as follows:

 

(a) The Company and the party exercising a North Beach Put Right shall attempt
in good faith to reach agreement as to the Fair Market Value of the Property. If
such parties are unable to reach agreement as to such Fair Market Value within a
reasonable period, such parties shall attempt in good faith to agree on the
appointment of a single appraiser who shall be instructed to determine such Fair
Market Value within thirty (30) days after such appointment.

 

(b) If the Company and the party exercising a North Beach Put Right are unable
to agree to the appointment of a single appraiser, then each of such parties
shall designate in writing an appraiser. Each such appraiser shall be instructed
to submit to its counterpart, within thirty (30) days after designation, its
report setting forth such appraiser’s determination of the applicable Fair
Market Value (the “Preliminary Appraised Value”). If the lower of the two
Preliminary Appraised Values is equal to or greater than ninety percent (90%) of
the higher of such Preliminary Appraised Values, then the two such Preliminary
Appraised Values shall be averaged and the result shall be the Fair Market
Value. If the Fair Market Value is not determined pursuant to the preceding
sentence, the two appraisers shall within ten (10) days after their reports have
been delivered be instructed to designate a third appraiser (the “Deciding
Appraiser”).

 

(c) The Deciding Appraiser shall be instructed to deliver to each of the Company
and the party requesting an appraisal, within 30 days after the appointment of
the Deciding Appraiser, its report setting forth its determination of which of
the 2 Preliminary Appraised Values shall be the Fair Market Value. The Deciding
Appraiser shall be instructed that it must choose 1 of the two 2 Preliminary
Appraised Values and may not determine any other value to be the Fair Market
Value. The Deciding Appraiser’s determination shall be final and binding upon
the parties.

 

(d) Each appraiser appointed pursuant to this Agreement shall be an
independent, duly qualified appraiser affiliated with an established real estate
appraisal company, and shall have at least five (5) years experience in
performing appraisals of luxury hotel properties which are located in
California.

 

The costs and expenses of an appraiser appointed pursuant to subsection (a),
above, shall be borne by the Company and the party requesting a North Beach Put
Right equally. Each of the Company and the party requesting a North Beach Put
Right shall pay the costs and expenses of the appraiser designated by such party
pursuant to subsection (b), above, but the costs and expenses of the Deciding
Appraiser shall be borne by the such parties equally. The Actual Closing Costs,
other than the costs and

 

9



--------------------------------------------------------------------------------

expenses of an appraiser which shall be allocated as set forth in the preceding
sentences, shall be deducted from the calculation of Fair Market Value.

 

FF&E: Furniture, fixtures and equipment.

 

Fiscal Quarter: Each calendar quarter in each Fiscal Year.

 

Fiscal Year: The Fiscal Year means (i) the calendar year, or (ii) any portion of
the period described in clause (ii) for which the Company is required to
allocate Profits, Losses or other items of Company income, gain, loss or
deduction pursuant to Article 5 of the Agreement.

 

GAAP: United States generally accepted accounting principles consistently
applied from accounting period to accounting period and within each such
accounting period.

 

General Partner: SHC TRS in its capacity as the General Partner of the Company
and any successor to SHC TRS as such general partner.

 

GMAC: GMAC Commercial Mortgage Corporation, as agent for the benefit of the
certain lenders party to the GMAC Loan.

 

GMAC Loan: That obligations of the Company under that certain Building Loan
Agreement dated as of the date hereof among the Company, GMAC and the other
lenders party thereto, and any amendment, replacement or substitution thereof.

 

Guarantor: Those certain Partners or their Affiliates identified as Guarantors
under the Guaranty Agreement or any substitutes or replacements thereof.

 

Guaranty Agreement: That certain Guaranty Agreement dated as of the date hereof
among GMAC and each of the Guarantors, attached hereto as Exhibit F, or any
amendment, substitution or replacement thereof.

 

Guaranty Capital Call: As defined in Section 4.3(d).

 

Hotel: That certain 679-room luxury hotel located in Coronado, California, and
known as the Hotel del Coronado, including all land, improvements, fixtures, and
appurtenances (as described in detail in the Hotel Partnership Agreement) owned
by the Hotel Partnership (or one or more of its Subsidiary Affiliates).

 

Initial Capital Contributions: The Capital Contributions made by the Partners
pursuant to Section 4.2.

 

KKR Interests: As defined in Section 8.7.

 

KKR North Beach Put Right: As defined in Section 8.7.

 

10



--------------------------------------------------------------------------------

KKR Partners: As defined in Section 8.7.

 

KKR Put Price: As defined in Section 8.7.

 

KSL North Beach Put Right: As defined in Section 8.6.

 

KSL LP Put Price: As defined in Section 8.6.

 

Lender: The lender under the GMAC Loan or such other lender to which the Company
is obligated from time to time.

 

Limited Partner or Limited Partners: The Class A Limited Partners and the Class
B Limited Partners.

 

Loan or Loans: Any obligation for borrowed money, and any bonds, debentures,
notes or other evidences of indebtedness that constitute an obligation and
indebtedness of the Company or its Subsidiary Affiliates, including, without
limitation, the GMAC Loan or any line of credit or other credit facility for the
Company’s (or its Subsidiary Affiliates’) working capital needs.

 

Loan Documents: Collectively, the security agreements, financing statements and
all other related loan documents entered into in connection with a Loan.

 

Loan Guaranty: The obligation of a Guarantor pursuant to any of the Loan
Documents, including without limitation pursuant to the Guaranty Agreement or
the Environmental Indemnity Agreement.

 

Losses: As defined in Section 5.2.

 

Management Rights: The rights, if any, of a Partner to participate in the
management of the Company, including the rights to receive information, to
inspect and audit the books and records, and to vote on, consent to, or approve
the action of the Company.

 

Maturity: With respect to any Loan, the maturity date of such Loan as set forth
in the Loan Documents, including for this purpose the maturity date or
accelerated maturity date, if applicable, that results by virtue of an
acceleration of the maturity date of a Loan pursuant to the terms of the Loan
Documents.

 

Minimum Gain on Nonrecourse Liability: As defined in Section 5.7(b).

 

Minimum Gain on Partner Nonrecourse Debt: As defined in Regulations
Section 1.704-2(i).

 

Mortgage: Any mortgage, deed of trust, or similar security document securing a
Loan.

 

11



--------------------------------------------------------------------------------

Necessary Expenditures: (a) all Emergency Costs, (b) all fees and reimbursements
owed by the Company under the Development Agreement and (c) all other
expenditures whether or not of a recurring nature that are necessary for the
Company to preserve, operate, maintain, improve or protect the Property or
operate the business of the Company, including insurance payments, real estate
tax payments, interest payments on any Loans, utility costs, repair and
maintenance costs, costs of compliance with federal, state and local laws,
codes, rules or regulations, and any other operating expenses or capital
expenses provided for in the Development Agreement or otherwise Approved by the
Class A Partners and including payment of the principal balance of a Loan upon
its Maturity, but excluding payment of the principal balance of a Loan prior to
its Maturity, unless such payment is required pursuant to the terms of the Loan
Documents or has otherwise been Approved by the Class A Partners.

 

Net Cash Flow: For any specified period, an amount equal to the sum of (i) all
cash revenues received by the Company (directly or through distributions from
its Subsidiaries) during such period from any source and (ii) amounts set aside
as reserves during earlier periods where, and to the extent, such reserves are
determined by the General Partner to be no longer reasonably necessary in the
efficient conduct of the Company’s business (including its business conducted
through its Subsidiaries, if any) reduced by the sum of (w) cash expenditures by
the Company or its Subsidiaries during such period for Development Fees (as
defined in the Development Agreement), Development Costs (as defined in the
Development Agreement), real estate taxes and other costs and expenses in
connection with the normal conduct of the Company’s business, (x) all payments
by the Company or its Subsidiaries during such period for all costs and expenses
(including legal fees) of obtaining a Loan and of principal of and interest due
on all Loans and other obligations of the Company for borrowed money to the
extent approved pursuant to the terms of this Agreement and (y) such reserves as
commercially reasonably established by the General Partner, but only to the
extent the payments and expenditures described in clauses (w) and (x) are not
made from funds received as Capital Contributions or from cash reserves of the
Company which were established during any earlier period.

 

Nominal Capital Contributions: As set forth on Exhibit D.

 

Non-Contributing Partner: A Partner or Partners with respect to which a
Contribution Event has occurred and is continuing.

 

Nondefaulting Partner: Any Partner other than a Defaulting Partner.

 

Nonrecourse Deductions: As defined in Regulations Section 1.704-2(b)(1).

 

North Beach Development Project: That certain limited term occupancy condominium
project and related improvements currently under construction on the Property
and the related public improvements.

 

12



--------------------------------------------------------------------------------

North Beach Property: The real property relating to the North Beach Property
described on Exhibit A hereto.

 

North Beach Put Rights: Collectively or individually, as the context indicates,
the KSL North Beach Put Right, the KKR North Beach Put Right and the Strategic
North Beach Put Right.

 

Original Agreement: As defined in the Recitals.

 

Parallel Transfer: As defined in Section 8.1(c).

 

Partners: The Class A Partners and the Class B Limited Partners.

 

Partnership Interest: With respect to a Partner, the Partner’s entire ownership
interest in the Company and its Subsidiary Affiliates, including all of the
Partner’s rights and obligations hereunder including, without limitation, its
Economic Interest, Management Rights, voting rights and the obligation to comply
with the terms and provisions of this Agreement.

 

Percentage Interest: The percentage interest from time to time of each Partner
in the Company, as set forth in Section 4.1, as such percentage interest is
adjusted from time pursuant to any provision of this Agreement that provides for
such adjustment.

 

Permitted Transferee: An Affiliate of a Partner.

 

Person: An individual, corporation, trust, association, unincorporated
association, estate, partnership, joint venture, limited partnership, limited
liability company or other legal entity, including a governmental entity.

 

Preferred Capital: A Class B Limited Partner’s initial Preferred Capital is
reflected in Section 4.1(c).

 

Preferred Capital Balance: A Class B Limited Partner’s Preferred Capital
Balance, as of any day, shall equal the excess of: (x) the dollar value of the
Preferred Capital assigned to such Class B Limited Partner under Section 4.1(c),
over (y) the amount of cash distributed to such Class B Limited Partner pursuant
to Section 5.1(a)(ii) hereof. Such Preferred Capital Balance shall be decreased
based on the date of any actual distribution. In the event a Class B Limited
Partner transfers all or any portion of its Class B Partnership Interest in
accordance with the terms of this Agreement, its transferee shall succeed to the
Preferred Capital Balance to the extent it relates to the transferred Class B
Partnership Interest.

 

Preferred Return: means twelve and one-half percent (12.5%) per annum of the
average daily balance of each Class B Partner’s Preferred Capital Balance from
the Effective Date and thereafter. The Preferred Return shall be determined on
the basis of a

 

13



--------------------------------------------------------------------------------

year of 365 or 366 days, as the case may be, for the actual number of days in
the period for which the Preferred Return is being determined, on a cumulative
basis. The Partners agree that the Preferred Return is a market rate as of the
Effective Time; provided, however, any Partner can require the Company to retain
an independent reputable appraisal firm to determine the market rate for the
Preferred Return as of the Effective Date.

 

Profit: As defined in Section 5.2.

 

Prohibited Result: As defined in Section 15.17.

 

Property: shall mean all tangible and intangible property, real, personal, or
mixed owned by the Company or in which the Company has a beneficial interest,
including the North Beach Property.

 

Purchase Agreement: As defined in Recital C.

 

Put Black-Out Period: As defined in Section 8.9.

 

Recourse Liability: As defined in Section 1(e) of the Guaranty Agreement.

 

Recreation: HdC Recreation Holdings I, LLC.

 

Regulations: The permanent and temporary regulations, and all amendments,
modifications and supplements thereof, from time to time promulgated by the
Secretary of the Treasury under the Code.

 

Secretary of State: The Secretary of State of the State of Delaware.

 

Specially Designated National or Blocked Person: (i) Persons designated by the
U.S. Department of Treasury’s Office of Foreign Assets Control, or other
governmental entity, from time to time as a “specially designated national or
blocked person” or similar status, (ii) a Person described in Section 1 of U.S.
Executive Order 13224 issued on September 23, 2001, or (iii) a Person otherwise
identified by government or legal authority as a Person with whom the Partners
are prohibited from transacting business.

 

Strategic Interests: As defined in Section 8.8.

 

Strategic North Beach Put Right: As defined in Section 8.8.

 

Strategic REIT: means Strategic Hotel Capital, Inc.

 

Subsidiaries, or each a Subsidiary: such wholly-owned Persons, if any, formed by
the General Partner as subsidiaries or subsidiary Affiliates of the Company in
connection with the business of the Company or any financing entered into by the
Company, with each Partner hereto having the same or substantially similar
rights under

 

14



--------------------------------------------------------------------------------

the governance or organizational documents of such Person as such Partner does
under this Agreement.

 

Transfer and Transferred: A sale, assignment, transfer or other disposition
(voluntarily or by operation of law) of, or the granting or creating of a lien,
encumbrance or security interest in, a Partnership Interest.

 

Unfulfilled Additional Contributions: As defined in Section 4.3(c).

 

ARTICLE 3.

BUSINESS, PURPOSES AND POWERS

 

Section 3.1 Business and Purpose. (a) The sole business and purpose of the
Company shall be:

 

(i) to acquire, own, hold, develop, construct, lease, operate, manage, maintain,
mortgage, improve, repair, encumber, finance, refinance, sell, redevelop,
rehabilitate, improve and otherwise deal with and dispose of, directly or
indirectly, through Subsidiaries, the Property; and

 

(ii) to conduct all activities reasonably necessary or desirable to accomplish
the foregoing purposes and to do anything necessary or incidental to any of the
foregoing, which in each case, is not a breach of this Agreement;

 

(b) The Company may not engage in any other business or activity without the
approval of all of the Class A Partners.

 

Section 3.2 Powers. Except as otherwise provided in this Section 3.2, the
Company shall have all powers of a limited liability limited partnership under
the Act and the power to do all things necessary or convenient to operate its
business and accomplish its purposes as described in Section 3.1, including the
following:

 

(a) to hold, operate, manage and exercise rights with respect to all Property;

 

(b) to sell, transfer, assign, convey, lease, encumber or otherwise dispose of
or deal with all or any part of the Property and any and all rights or interests
therein;

 

(c) to incur expenses and to enter into and carry out contracts, agreements and
guaranties necessary to accomplish the business and purposes of the Company;

 

(d) to raise and provide such funds as may be necessary to further the business
and purposes of the Company and to borrow money, incur liabilities and issue
promissory notes and other evidences of indebtedness, and to secure the same by
security interest or other lien on all or any part of the Property;

 

15



--------------------------------------------------------------------------------

(e) to employ or retain, on behalf of the Company, such Persons as, the General
Partner deems advisable in the operation and management of the business of the
Company, including such accountants, attorneys and consultants as the General
Partner deems appropriate, on such commercially reasonable terms and at such
commercially reasonable compensation as the General Partner shall determine;

 

(f) to collect, receive and deposit all sums due or to become due to the
Company;

 

(g) to hire and appoint agents and employees of the Company, to define their
duties and to establish their compensation;

 

(h) to pay any and all taxes, charges and assessments that may be levied,
assessed or imposed upon any Property;

 

(i) to demand, sue for, collect, recover and receive all goods, claims, debts,
moneys, interest and demands whatsoever now due or that may hereafter become due
or belong to the Company, including the right to institute any action, suit, or
other legal proceedings for the recovery of any property, or any part or parts
thereof, to the possession of which the Company may be entitled, and to make,
execute and deliver receipts, releases and other discharges therefore under seal
or otherwise;

 

(j) to make, execute, endorse, accept, collect and deliver any and all bills of
exchange, checks, drafts and notes of the Company;

 

(k) to defend, settle, adjust, compound, submit to arbitration and compromise
all actions, suits, accounts, reckonings, claims and demands whatsoever that now
are or hereafter shall be pending between the Company and any Person (other than
disputes between or among Partners), at law or in equity;

 

(1) to form, organize, and operate the Subsidiaries in accordance with their
respective organizational documents and resolutions as in effect on the
Effective Date or, if later, their respective dates of formation or
organization;

 

(m) to enter into and conduct its activities in accordance with the Development
Agreement and the GMAC Loan;

 

(n) to secure and maintain insurance against liability and property damage with
respect to the activities of the Company; and

 

(o) to do and perform all acts and things necessary, appropriate, proper,
advisable, incidental to, or convenient for, the furtherance and accomplishment
of the business and purposes of the Company set forth in Section 3.1.

 

16



--------------------------------------------------------------------------------

Section 3.3 Limitations on Scope of Business. Except for the authority expressly
granted to the General Partner in this Agreement, no Partner, attorney-in-fact,
employee or other agent of the Company shall have any authority to bind or act
for the Company or any other Partner in the carrying on of their respective
businesses or activities.

 

Section 3.4 GMAC Loan. The Partners acknowledge and agree that, so long as the
GMAC Loan is in effect, this Article 3 shall not be amended without GMAC’s prior
written consent.

 

ARTICLE 4.

PARTNERS, CAPITAL CONTRIBUTIONS AND FINANCING

 

Section 4.1 Identity of Partners and Percentage Interests.

 

(a) Partners. The Partners of the Company shall be the Class A Partners and the
Class B Limited Partners.

 

(b) Class A Percentage Interests. The Class A Percentage Interests for the
Class A Partners are as follows:

 

Partner

--------------------------------------------------------------------------------

   Class A Percentage
Interest


--------------------------------------------------------------------------------

    Common Capital1


--------------------------------------------------------------------------------

General Partner

   0.5000 %     —  

SHC TRS

   44.0686 %   $ 4,806,000

KKR LP

   40.1865 %   $ 4,334,000

KSL Newco

   14.2449 %   $ 1,536,000

DC Corp

   1.0000 %   $ 108,000

--------------------------------------------------------------------------------

1 Estimates—TBD at closing. The total equity for North Beach is approximately
$24,600,000. The allocations among the Class A Partners and the Class B Partners
will be based upon the allocations that are applied in the Hotel Partnership
Agreement.

 

17



--------------------------------------------------------------------------------

(c) Class B Percentage Interests. The initial Class B Percentage Interests and
Preferred Capital of the respective Class B Limited Partners are as follows:

 

Partner

--------------------------------------------------------------------------------

   Class B Percentage
Interest


--------------------------------------------------------------------------------

    Preferred Capital2


--------------------------------------------------------------------------------

DC Corp

   71.6744 %   $ 9,831,000

SHC LP

   14.0807 %   $ 1,931,000

KSL Newco

   14.2449 %   $ 1,954,000

 

Section 4.2 Capital Accounts. Upon the execution and delivery of this Agreement
each Partner will have the Capital Account set forth on Exhibit B.

 

Section 4.3 Additional Capital Contributions. The Class A Partners shall be
required to make Additional Capital Contributions to the Company, for the
purposes and in accordance with the procedures set forth below in this
Section 4.3:

 

(a) Necessary Expenditures and Other Costs. If at any time and from time to time
after the Effective Date, the General Partner determines that the amount of the
Company’s Necessary Expenditures exceeds the amount of funds then available to
the Company from prior Capital Contributions, Property revenues, Loans and any
reserves previously established by the Company, the Class A Partners shall make
Additional Capital Contributions to fund such Necessary Expenditures. All such
Additional Capital Contributions shall be made by the Class A Partners in cash
or current funds, pro rata, in proportion to their respective Percentage
Interests.

 

(b) Procedure For Additional Capital Contributions Not Due to Deadlock. (i) If,
as and when Additional Capital Contributions are (i) required as determined
pursuant to Section 4.3(a) or (ii) Approved by the Class A Partners pursuant to
Section 6.4 hereof, the General Partner shall deliver to each Class A Partner a
written notice requesting such Additional Capital Contributions (a “Capital Call
Notice”). Any Capital Call Notice shall specify the date (the “Due Date”) on or
before which such funds are required by the Company, which shall be at least
twenty-five (25) days after delivery of the Capital Call Notice except for
Additional Capital Contributions for Emergency Costs, which shall be payable
within ten (10) days after delivery of the Capital Call Notice. The Capital Call
Notice shall specify the use of the proceeds of the contributions to be made.
Each Class A Partner shall, on or before the Due Date, pay to the Company in
cash or current funds such Class A Partner’s proportionate share of the amount
specified in the Capital Call Notice in accordance with its Percentage Interest.
For purposes of Section 10.1(a), it

--------------------------------------------------------------------------------

2 Estimates—TBD at closing.

 

18



--------------------------------------------------------------------------------

shall be a Contribution Event as to a Class A Partner if the Class A Partner
does not make the payment required by any Capital Call Notice by the applicable
Due Date.

 

(c) Procedure For Additional Contributions In the Event of a Deadlock. In the
event the General Partner is not able to obtain the Approval of the Class A
Partners for an Additional Capital Contribution and the General Partner
determines that the failure to obtain Additional Capital Contributions would
have a material and adverse effect on the Company, the General Partner may give
written notice (a “Subscription Notice”) thereof to the Class A Partners to such
effect, setting forth in the Subscription Notice the amount or amounts which it
believes to be required by the Company (the “Additional Contributions”), and the
terms and conditions on which it proposes to obtain the Additional
Contributions. The terms and conditions of such Subscription Notice may include
preferential rights on distributions and liquidation and class voting. The
Subscription Notice shall include a term sheet detailing the terms of the
Additional Contributions (the “Term Sheet”). The Class A Partners shall have the
right, for a period of thirty (30) days after the date of the Subscription
Notice (the “Deadlock Response Period”), to subscribe for their pro rata share
(in accordance with their respective Class A Percentage Interests) of the
Additional Contributions. During the Deadlock Response Period, the Class A
Partners may commit to subscribe for some or all of any Additional Contributions
not taken up within the Deadlock Response Period (the “Unfulfilled Additional
Contributions”). Any Unfulfilled Additional Contributions shall be either
(i) sold to the Class A Partners pursuant to their commitments to purchase such
Unfulfilled Additional Contributions or (ii) re-offered to the other Class A
Partners who have subscribed to make Additional Contributions as nearly as
practicable in accordance with their Percentage Interests. If the Class A
Partners do not subscribe for all the requested Additional Contributions, the
General Partner may offer to third parties all or some of the Additional
Contributions in accordance with the terms and conditions offered to the
Partners. If, as a condition to subscribing for such Additional Contributions, a
third party conditions its purchase on the acquisition of a minimum amount of
Additional Contributions, the General Partner may, in its sole discretion,
reduce on a pro rata basis the amounts which the subscribing Class A Partners
may acquire. If the General Partner is unable to obtain subscriptions for all of
the amount of Additional Contributions (whether from existing Class A Partners
or other persons) within ninety (90) days, the General Partner may issue a
revised Subscription Notice in accordance with this Section 4.3(c). Once
Additional Contributions are fully subscribed, the General Partner shall prepare
an amendment to this Agreement reflecting any terms or any provisions included
in the Term Sheet which require such an amendment, if any, and such amendment
shall be deemed in full force and effect and the rights of all Partners shall be
modified in accordance therewith.

 

19



--------------------------------------------------------------------------------

(d) Satisfaction of Loan Guaranty Obligations.

 

(i) General. In the event that a Guarantor receives a demand under or with
respect to any Loan Guaranty, including without limitation any Completion
Guaranty, any guaranty with respect to a Recourse Liability (other than an
Excluded Recourse Liability as described in subsection (iii) below), and any
guaranty pursuant to the Environmental Indemnity Agreement (each, a “Demand”),
such Guarantor (other than the General Partner or its Equivalent Partner) shall
notify the General Partner within 3 Business Days after receipt of such Demand.
Except for Excluded Recourse Liabilities, if any Demand is made to all of the
Guarantors on a several basis in accordance with their respective Percentage
Interests, the amount required to satisfy such Demand shall be deemed a
Necessary Expenditure of the Company to be funded by the Class A Partners as an
Additional Capital Contribution.

 

(ii) Capital Calls for Loan Guaranty Obligations. If a Demand has been made to
less than all Guarantors, the General Partner may send a Capital Call Notice to
any Guarantor that has not received a Demand setting forth the Guarantor’s
several portion of the Loan Guaranty based on such Guarantor’s (or its
Equivalent Partner’s) Percentage Interest. Such amount shall be paid by the
Guarantor to the Company, or as otherwise directed by the General Partner,
within 5 Business Days after receipt of the Capital Call Notice. It shall be a
Contribution Event as to any Guarantor (or its Equivalent Partner) that does not
make the payment required by any Capital Call Notice within the time period set
forth in the preceding sentence. For purposes of calculating the 60-day notice
period set forth in Section 10.2 hereof, each Contribution Event contemplated by
this Section 4.3(d) shall be deemed to occur on the date of the receipt of a
Demand by the applicable Guarantor, or in the case of a Guarantor that has not
received a Demand, on the date that the first Demand was received by any other
Guarantor with respect to a particular Loan Guaranty. Delivery of a Capital Call
Notice pursuant to this Section 4.3(d)(i) and the Additional Capital
Contribution arising therefrom are referred to herein as a “Guaranty Capital
Call”.

 

(iii) Excluded Recourse Liabilities. In the event that a Demand is made with
respect to a Recourse Liability, and such Demand has been made to less than all
Guarantors, then such Demand shall trigger a Guaranty Capital Call except under
the following circumstances (referred to herein as “Excluded Recourse
Liabilities”): (A) the Recourse Liability arose from an action or omission of a
Partner or its Affiliate taken without a reasonable belief by such party that
the action or omission was in the best interests of the Company; or (B) the
Recourse Liability arose from an action or omission of a Partner or its
Affiliate acting in its individual capacity and not on behalf of the Company as
a Partner or as the Development Manager (examples of which would include (solely
for purposes of illustration and without limitation) delivery by a Guarantor of
financial statements of such Guarantor containing material misrepresentations or
transfers of ownership interests in the Company as contemplated in
Section 1(e)(ix) of the Guaranty Agreement). Accordingly, any amounts paid by a
Guarantor under the

 

20



--------------------------------------------------------------------------------

circumstances described in the immediately preceding sentence shall not affect
the Capital Accounts of the Partners and shall not be subject to dilution under
Section 10.2.

 

(e) Obligations to Make Additional Capital Contributions. The obligations of the
Class A Partners to make Additional Capital Contributions pursuant to this
Section 4.3 are several and not joint. If no Class A Partner makes an Additional
Capital Contribution as required pursuant to clauses (a) and (b) of this
Section 4.3, the General Partner shall attempt to raise such Additional Capital
Contributions pursuant to Section 4.3(c). Notwithstanding anything to the
contrary herein, no Class A Partner shall be legally compelled to make
Additional Capital Contributions pursuant to this Agreement, it being understood
that a failure to make an Additional Capital Contribution may result in dilution
in accordance with Section 10.2.

 

Section 4.4 Maintenance of Capital Accounts. (a) The Company shall establish and
maintain a Capital Account for each Partner in accordance with the provisions of
Section 704(b) of the Code and the Regulations thereunder.

 

(b) Each Partner’s Capital Account shall be maintained in accordance with the
following provisions:

 

(i) Each Partner’s Capital Account shall be credited (increased) with the
amounts of such Partner’s Capital Contributions (taking into account the amount
of cash contributed to the Company by such Partner and the Carrying Value of any
property contributed to the Company by such Partner (net of any liabilities
secured by such contributed property that the Company is considered to assume or
take subject to under Section 752 of the Code)), such Partner’s distributive
share of Profits and any items in the nature of income or gain which are
specially allocated to the Partner pursuant to Article 5, and the amount of
recourse liabilities of the Company assumed by such Partner as described in
Section 1.704-1(b)(2)(iv)(c) of the Regulations or which are secured by any
property distributed by the Company to such Partner;

 

(ii) Each Partner’s Capital Account shall be debited (decreased) with the
amounts of cash and the Carrying Value of any property distributed by the
Company to such Partner pursuant to any provision of this Agreement (net of any
liabilities secured by such contributed property that the Company is considered
to assume or take subject to under Section 752 of the Code), such Partner’s
distributive share of Losses and any items in the nature of expenses or losses
which are specially allocated to the Partner pursuant to Article 5, and the
amount of any liabilities of the Partner assumed by the Company as described in
Section 1.704-1(b)(2)(iv)(c) of the Regulations;

 

(iii) If all or a portion of a Partner’s Partnership Interest is Transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the Transferred
Partnership Interest; and

 

21



--------------------------------------------------------------------------------

(iv) In determining the amount of any liability for purposes of this
Section 4.4(b), Section 752(c) of the Code and any other applicable provisions
of the Code and Regulations shall be taken into account.

 

This Section 4.4(b) and other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. If the General Partner, with the advice of the Company’s
independent certified public accountants or legal counsel, reasonably determines
that it is prudent to modify the manner in which the Capital Accounts, or any
charges or credits thereto (including charges or credits relating to liabilities
which are secured by contributions or distributed property or which are assumed
by the Company or by Partners), are computed in order to comply with such
Regulations, the General Partner may make such modification, but only if it is
not likely to have a material effect on the amounts to be distributed to any
Partner pursuant to Section 5.1 or pursuant to Section 14.3 upon the dissolution
of the Company. The General Partner, with the Approval of the Class A Limited
Partners, also shall make any adjustments that may be necessary or appropriate
to maintain equality between the Capital Accounts of the Partners and the amount
of capital reflected on the Company’s balance sheet, as computed for book
purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(g).

 

Section 4.5 Return of Capital Contributions. No Partner or Assignee shall be
entitled to demand the return of the Partner’s or Assignee’s Capital Account or
Capital Contribution at any particular time, except upon dissolution of the
Company. No Partner or Assignee shall be entitled at any time to demand or
receive property other than cash. Unless otherwise provided by law, no Partner
or Assignee shall be personally liable for the return or repayment of all or any
part of any other Partner’s or Assignee’s Capital Account or Capital
Contribution, it being expressly agreed that any such return of capital pursuant
to this Agreement shall be made solely from the assets (which shall not include
any right of contribution from a Partner or Assignee) of the Company.

 

Section 4.6 No Third Party Beneficiary Rights. The provisions of this Article 4
are not intended to be for the benefit of any creditor or any other Person
(other than a Partner in its, his or her capacity as such) to whom any debts,
liabilities or obligations are owed by (or who otherwise has any claim against)
the Company or any of the Partners; and no such creditor or other Person shall
obtain any right under any of such provisions or shall by reason of any of such
provisions make any claim in respect of any debt, liability or obligation (or
otherwise) against the Company nor any of the Partners. Nothing in this
Section 4.6 shall impair or affect any security or pledge agreement granted by
the Company to the holder of a Loan.

 

22



--------------------------------------------------------------------------------

ARTICLE 5.

ALLOCATIONS AND DISTRIBUTIONS

 

Section 5.1 Distributions. Subject to applicable restrictions in any Loan
Documents, Net Cash Flow shall be distributed as follows:

 

(a) Net Cash Flow. The General Partner shall distribute Net Cash Flow among the
Partners, quarterly within forty-five (45) days after the end of each Fiscal
Quarter in the following order of priority:

 

(i) First, to the Class B Limited Partners, in proportion to their respective
Class B Percentage Interests, until each Class B Limited Partner has been
distributed under this Section 5.1(a)(i) an amount equal to its aggregate
Preferred Return;

 

(ii) Second, to the Class B Limited Partners, in proportion to their respective
Class B Percentage Interests, until each Class B Limited Partner’s Preferred
Capital Balance is reduced to zero;

 

(iii) Third, to the Class A Partners, in proportion to their respective Common
Capital balances, until each Class A Partner’s Common Capital Balance is reduced
to zero; and

 

(iv) The balance, to the Class A Partners, in proportion to their respective
Class A Percentage Interests.

 

(b) Liquidating Distributions. Subject to Section 14.3, notwithstanding any
provision of this Section 5.1 to the contrary, in the event the Company (or a
Partner’s Partnership Interest therein) is “liquidated” within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g), then a distribution of all
cash and property, regardless of source, shall be made pursuant to this
Section 5.1(b) to the Partners (or such Partner, as appropriate), in accordance
with their positive Capital Account balances, after all contributions,
distributions and allocations have been made for all periods pursuant to this
Agreement, in compliance with Treasury Regulations
Section 1.704-1(b)(2)(ii)(b)(2).

 

Section 5.2 Determination of Profits and Losses. For purposes of this Agreement,
the profit (“Profit”) or loss (“Loss”) of the Company for each Fiscal Year shall
be the net income or net loss of the Company, as the case may be, for such
Fiscal Year as determined for Federal income tax purposes, but computed with the
following adjustments:

 

(a) without regard to any adjustment to basis pursuant to Section 743 of the
Code (except as provided in Section 5.2(g));

 

(c) by taking into account items of deduction attributable to any Property of
the Company based upon the Carrying Value of the Property;

 

23



--------------------------------------------------------------------------------

(d) by including as an item of gross income any tax-exempt income received by
the Company;

 

(e) by treating as a deductible expense any expenditure of the Company described
in Section 705(a)(2)(B) of the Code;

 

(f) in the event the Carrying Value of a Property is adjusted pursuant to
clauses (ii) or (iii) of the definition thereof, the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such
Property, shall be treated as net gain or net loss referred to in paragraph
(b) of this Section 5.2(f) and shall be excluded from the computation of Profit
and Loss; and

 

(g) to the extent an adjustment to the Adjusted Basis of any asset of the
Company pursuant to Sections 734(b) or 743(b) of the Code is required by
Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
complete liquidation of a Partner’s Partnership Interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
Adjusted Basis of the asset) or loss (if the adjustment decreases the Adjusted
Basis of the asset) from the disposition of the asset shall be treated as net
gain or net loss referred to in paragraph (b) of this Section 5.2(g) and shall
be excluded from the computation of Profits and Losses.

 

(h) Notwithstanding any other provisions of this definition, any items which are
specially allocated pursuant to Section 5.4 hereof shall not be taken into
account in computing Profits or Losses.

 

Section 5.3 General Allocation Rules.

 

(a) Profits. Except as otherwise provided in Section 5.4, Profits for any Fiscal
Year shall be allocated among the Partners as follows:

 

(i) First, to the Class B Limited Partners, in the same ratio and in reverse
order of the allocations made to the Class B Limited Partners under
Section 5.3(b)(iii) for each Fiscal Year to the extent of the excess of (a) the
allocations to each Class B Limited Partner of Losses pursuant to
Section 5.3(b)(iii) for all current and all prior Fiscal Years, over
(b) allocations to each Class B Limited Partner of Profits pursuant to this
Section 5.3(a)(i) for the current and all prior Fiscal Years;

 

(ii) Second, to the Class A Partners, in the same ratio and in reverse order of
the allocations made to the Class A Partners under Section 5.3(b)(ii) for each
Fiscal Year to the extent of the excess of (a) the allocations to each Class A
Partner of Losses pursuant to Section 5.3(b)(ii) for the current and all prior
Fiscal Years, over (b) allocations to each Class A Partner of Profits pursuant
to this Section 5.3(a)(ii) for the current and all prior Fiscal Years;

 

24



--------------------------------------------------------------------------------

(iii) Third, to the Class B Limited Partners, in proportion to their respective
Class B Percentage Interests, in an amount equal to the excess (if any) of:
(x) the Preferred Return; over (y) any amounts previously allocated under
Section 5.3(a)(i); and

 

(iv) Thereafter, to the Class A Partners, in proportion to their Class A
Percentage Interests.

 

(b) Losses. Except as otherwise provided in Section 5.4, Losses for any Fiscal
Year shall be allocated among the Class A Partners as follows:

 

(i) First, to the Class A Partners, in the same ratio and in reverse order of
the allocations made to the Class A Partners under Section 5.3(a)(iv) for each
Fiscal Year to the extent of the excess of (a) the allocations to each Class A
Partner of Profits pursuant to Section 5.3(a)(iv) for the current and all prior
Fiscal Years, over (b) allocations to such Class A Partner of Losses pursuant to
this Section 5.3(b)(i) for the current and all prior Fiscal Years;

 

(ii) Second, to the Class A Partners, in proportion to and to the extent of the
aggregate of each Class A Partner’s respective Common Capital and any Additional
Capital Contributions of such Partner after the Effective Date;

 

(iii) Third, to the Class B Limited Partners in proportion to and to the extent
of the amounts necessary to reduce each Class B Limited Partner’s respective
Adjusted Capital Account Balance to zero; and

 

(iv) Thereafter, to the Class A Partners in proportion to their respective
Class A Percentage Interests.

 

Section 5.4 Priority Allocations. The following allocations shall be made in the
following order of priority:

 

(a) Minimum Gain Chargeback - Nonrecourse Liability. If there is a net decrease
in the Minimum Gain on Nonrecourse Liability during any Fiscal Year, the
Partners shall be allocated items of income and gain for the Fiscal Year, before
any other allocation of Company items described in Code Section 704(b) is made
for the Fiscal Year (and, if necessary subsequent Fiscal Years), in the amounts
and in the proportions required by Regulations Sections 1.704-2(f) and
1.704-2(j)(2)(i). The allocations referred to in this paragraph shall be
interpreted and applied to satisfy the requirements of Regulations
Section 1.704-2(f).

 

(b) Minimum Gain Chargeback - Partner Nonrecourse Debt. If there is a decrease
in the Minimum Gain on Partner Nonrecourse Debt during a Fiscal Year, then any
Partner who has a share of the Minimum Gain on Partner Nonrecourse Debt at the
beginning of the Fiscal Year shall be allocated items of income and gain for the
Fiscal

 

25



--------------------------------------------------------------------------------

Year, before any other allocation of Company items described in Code
Section 704(b) is made for the Fiscal Year (and, if necessary, subsequent Fiscal
Years), in the amounts and in the proportions required by Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2)(ii). The allocations referred to in this
paragraph shall be interpreted and applied to satisfy the requirements of
Regulations Section 1.704-2(i)(4).

 

(c) Qualified Income Offset. In the event a Limited Partner unexpectedly
receives an adjustment, allocation or distributions described in Regulations
Section 1.704-1(b)(ii)(d)(4), (5), or (6) which causes or increases a negative
Adjusted Capital Account Balance as of the end of any Fiscal Year, then items of
income and gain for the Fiscal Year (and, if necessary, subsequent Fiscal Years)
shall be allocated as quickly as possible among all Limited Partners who have
such negative balances in their Adjusted Capital Account Balances, pro rata, in
proportion to their respective negative balances to the extent necessary to
reduce the negative balance of each Limited Partner’s Adjusted Capital Account
Balance to an amount equal to zero; provided that an allocation pursuant to this
Section 5.4(c) shall be made only if and to the extent that such Limited Partner
would have such a negative balance in the Partner’s Adjusted Capital Account
Balance after all other allocations provided for in this Article 5 have been
tentatively made as if this Section 5.4(c) were not a part of this Agreement.
The allocations referred to in this paragraph shall be interpreted and applied
to satisfy the requirements of Regulations Section 1.704-1(b)(2)(ii)(d)(3).

 

(d) Gross Income Allocation. Each Class A Partner who has a deficit Capital
Account at the end of any Fiscal Year which is in excess of the sum of the
Partner’s share of Minimum Gain, the Partner’s share of Partner Minimum Gain,
and the amount such Partner is obligated to restore pursuant to the provisions
of this Agreement shall be specially allocated items of Company income and gain
in the amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 5.4(d) shall be made only if and to the extent that
such Partner would have a deficit Capital Account in excess of such sum after
all other allocations provided for in this Article 5 have been made as if
Section 5.4(c) and this Section 5.4(d) were not a part of this Agreement.

 

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
specially allocated among the Partners, pro rata, in accordance with the Profits
or Losses allocated to them.

 

(f) Partner Nonrecourse Debt Deductions. Partner Nonrecourse Deductions with
respect to Partner Nonrecourse Debt shall be specially allocated among the
Partner or Partners who bear the economic risk of loss with respect to such
Partner Nonrecourse Debt in the amounts and in the proportions required by
Regulations Section 1.704-2(i)(1). The allocations referred to in this paragraph
shall be interpreted and applied to satisfy the requirements of Regulations
Section 1.704-2(i).

 

26



--------------------------------------------------------------------------------

(g) Allocation of Nonrecourse Indebtedness. Indebtedness of the Company for
purposes of Code Section 752 and Treasury Regulations Section 1.752-3 shall be
allocated for each taxable year of the Company in accordance with the following:
(i) first, in accordance with the amount of minimum gain of each Partner
determined in accordance with the provisions of Treasury Regulations
Section 1.704-2, (ii) second, in accordance with the amount of Code
Section 704(c) gain of each Partner determined in accordance with the provisions
of Code Section 704(c) and Treasury Regulations Section 1.704-3 including any
“reverse Section 704(c) gain” described on Exhibit B, and (iii) any remaining
nonrecourse indebtedness shall be allocated in accordance with the Class A
Percentage Interests; provided that the Company shall allocate Nonrecourse
Indebtedness to the Class B Limited Partners to the extent necessary to prevent
each Class B Limited Partner from having a “deemed distribution” in excess of
such Class B Limited Partner’s basis in its Partnership Interest. Each Partner
hereby agrees to take no action without the approval of the other Partners which
would shift the allocation of Nonrecourse Indebtedness among the Partners.

 

(h) Basis Adjustments. In any case where an adjustment to the Adjusted Basis of
any Company asset pursuant to Sections 734(b) or 743(b) of the Code is required
(pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Regulations
1.704-1(b)(2)(iv)(m)(4)), to be taken into account in determining Capital
Accounts because of a distribution to a Partner in complete liquidation of the
Partner’s interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
gain or loss shall be specially allocated among the Partners in accordance with
their Percentage Interests in the event that (i) Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or (ii) the Partners to whom such
distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

(i) Loss Limitation. Notwithstanding any provision of this Agreement to the
contrary, in no event shall any allocation of Loss or item thereof be made to
any Limited Partner to the extent such allocation would create or increase a
deficit balance in such Partner’s Adjusted Capital Account Balance. Any Loss or
item thereof the allocation of which is limited pursuant to the preceding
sentence shall be allocated, subject to the provisions of this paragraph, to the
other Partners.

 

(j) Ameliorative Allocations. The term “Regulatory Allocations” shall mean the
allocations set forth in Section 5.4(a) through Section 5.4(h). Offsetting
special allocations of Company income, gain, loss or deduction shall be made so
that, after such offsetting allocations are made, each Partner’s Capital Account
is, to the extent possible, equal to the Capital Account such Partner would have
had if the Regulatory Allocations were not included in this Agreement. For this
purpose, future Regulatory Allocations under Section 5.4(a) and Section 5.4(b)
that are likely to offset current Regulatory Allocations under Section 5.4(e)
and Section 5.4(f) shall be taken into account.

 

27



--------------------------------------------------------------------------------

Section 5.5 Income Tax Allocations/Other Accounting Principles. (a) For purposes
of Sections 702 and 704 of the Code, or the corresponding sections of any future
Federal internal revenue law, or any similar tax law of any state or other
jurisdiction, the Company’s profits, gains and losses for Federal income tax
purposes, and each item of income, gain, loss or deduction entering into the
computation thereof, shall be allocated among the Partners, to the extent
possible, in the same proportions as the corresponding “book” items are
allocated pursuant to Section 5.3.

 

(b) Notwithstanding the provisions of Section 5.5(a), each item of taxable
income, gain, loss or deduction attributable to (i) any contributed property,
and (ii) any other property of the Company the Carrying Value of which has been
adjusted pursuant to clauses (ii) or (iii) of the definition of Carrying Value,
shall be allocated among the Partners in accordance with Section 704(c) of the
Code, using such methods permitted by Section 704(c) of the Code and the
Regulations thereunder as may be selected by all the Partners, on the advice of
the Company’s independent certified public accountants, so as to take into
account the variation, at the time of contribution or adjustment to Carrying
Value, between the Adjusted Basis and the Carrying Value of such property, as
required by Regulations Section 1.704-1(b)(4)(i) and Section 1.704-3.

 

(c) Notwithstanding any language in the Agreement to the contrary, the Partners
hereto agree as of the Effective Date to adjust the Carrying Value of the
Property under Section 1.704-1(b)(2)(iv) of the Regulations to reflect fair
market value of the Property because of the recapitalization of the Partnership
Interests in Company into Class A Partnership Interests and Class B Partnership
Interests and to adjust (“book-up”) the Capital Accounts of the Partners to
reflect the adjustment to the Carrying Value of the Property. The Carrying Value
of the Property, each Partner’s Capital Account, and the “book-up” to each
Partner’s Capital Account, and the allocation of the adjusted Carrying Value
among all the assets comprising the Property, all as agreed upon by the Partners
in their commercially reasonable discretion, are reflected on Exhibit B. The
Partners hereby agree to use the “Traditional Method” under
Section 1.704-3(b)(i) of the Regulations to take into account the variation
between the adjusted Carrying Value of the Property (as allocated among the
assets) and the Adjusted Basis of such assets.

 

(d) In addition, notwithstanding the provisions of Section 5.5(a), if any
portion of the net gain from a Capital Transaction allocated among the Partners
pursuant to Section 5.5(a) is characterized as ordinary income under the
recapture provisions of the Code, each Partner’s distributive share of taxable
gain from the sale of the property that gave rise to such profit (to the extent
possible) shall include a proportionate share of the recapture income equal to
that Partner’s share of prior cumulative Depreciation deductions with respect to
the property that gave rise to the recapture income. In no event, however, shall
any Partner be allocated ordinary income hereunder in excess of the amount of
gain allocated to the Partner under this Agreement. Any ordinary income that is
not allocated to a Partner due to the gain limitation described in the previous
sentence

 

28



--------------------------------------------------------------------------------

shall be allocated among those Partners whose shares of total gain on the sale,
exchange or other disposition of the property exceed their respective shares of
Depreciation from those Company assets being disposed of, in proportion to their
relative shares of the total allocable gain.

 

Section 5.6 Transfers During Fiscal Year. In the event of the Transfer of all or
any part of a Partnership Interest (in accordance with the provisions of this
Agreement) at any time other than the end of a Fiscal Year, the share of net
profit or net loss and items of income, gain, loss and expense (in respect of
the Partnership Interest so Transferred) shall be allocated between the
transferor and the transferee as if the Partnership closed its books on the date
of the transfer as described in Regulations Section 1.706-1(c). If during any
Fiscal Year the Percentage Interests of the Partners are adjusted pursuant to
any provision of this Agreement that provides for such adjustment, the share of
Profit or Loss of the Company for such Fiscal Year which is to be allocated
among the Partners in proportion to their Percentage Interests shall be
allocated among the Partners in the same manner as provided in this Section 5.6
in the case of a Transfer of a Partnership Interest.

 

Section 5.7 Relevant Definitions.

 

(a) Adjusted Capital Account Balance. The term “Adjusted Capital Account
Balance” shall mean with respect to any Partner or Assignee, the balance, if
any, in such Partner’s or Assignee’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

 

(i) Credit to such Capital Account any amounts which such Partner or Assignee is
obligated to restore pursuant to any provision of this Agreement or is deemed to
be obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

 

(ii) Debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6) of
the Regulations.

 

The foregoing definition of “Adjusted Capital Account Balance” is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(A) of the Regulations
and shall be interpreted consistently therewith.

 

(b) Minimum Gain. The term “Minimum Gain” shall mean the aggregate amount of
gain, if any, that would be realized by the Company if, in a taxable
transaction, it disposed of all Company property subject to Nonrecourse
Liabilities of the Company (as defined in Regulations Section 1.704-2(b)(3)) in
full satisfaction thereof (and for no other consideration). The Partners intend
that Minimum Gain on Nonrecourse Liability shall be determined in accordance
with the provisions of Regulations Section 1.704-2(d)(1).

 

29



--------------------------------------------------------------------------------

(c) Partner Minimum Gain. The term “Partner Minimum Gain” shall mean the
aggregate amount of gain, if any, that would be realized by the Company if, in a
taxable transaction, it disposed of all Company property encumbered by Mortgages
securing Partner Nonrecourse Debt of the Company (i.e., a nonrecourse debt for
which one or more of the Partners bears the economic risk of loss, and defined
in Regulations Section 1.704-2(b)(4)), in full satisfaction thereof (and for no
other consideration). The Partners intend that Partner Minimum Gain shall be
determined in accordance with the provisions of Regulations
Section 1.704-2(i)(3).

 

Section 5.8 Income Tax Elections. In the event of a Transfer of all or part of a
Partnership Interest (or of the interest of a partner or member in a partnership
or limited liability company which is a Partner) while this Agreement is in
effect, the transferring Partner may (but shall not be obligated to) require the
Company to make the election described in Section 754 of the Code.

 

Section 5.9 Taxation as a Partnership. The Company shall be treated as a
partnership for federal income tax purposes, and no Partner shall take any
action inconsistent with such classification.

 

Section 5.10 [Intentionally Omitted]

 

Section 5.11 Assignees Treated as Partners. For all purposes of this Article 5,
but for no other purpose, an Assignee of a Partnership Interest shall be treated
as a Partner and each reference in this Article 5 to the Partners shall be
deemed to include Assignees.

 

Section 5.12 Tax Matters Partner. The General Partner shall be the “tax matters
partner” of the Company pursuant to Section 6231(a)(7) of the Code (the “Tax
Matters Partner”). The Tax Matters Partner shall be authorized and required to
represent the Company (at the expense of the Company) in connection with all
examinations of the affairs of the Company by any federal, state or local tax
authorities, including any resulting administrative and judicial proceedings,
and to expend funds of the Company for professional services and costs
associated therewith, and shall act in a manner consistent with its fiduciary
duties to all Partners. The Tax Matters Partner shall take all actions necessary
to preserve the rights of the Partners with respect to audits and shall provide
all Partners with notices of all such proceedings and other information as
required by law. The Tax Matters Partner shall keep the Partners timely informed
of its activities under this Section 5.12. The Tax Matters Partner may prepare
and file protests or other appropriate responses to such audits affecting the
Company. The Tax Matters Partner shall select counsel to represent the Company
in connection with any audit conducted by the Internal Revenue Service or by any
state or local authority. All costs and expenses incurred in connection with the
foregoing activities, including legal and accounting costs, shall be borne by
the Company. Each Partner agrees to cooperate with the Tax Matters Partner and
to do or refrain from doing any or all things reasonably required by the Tax
Matters Partner in connection with the conduct of all such

 

30



--------------------------------------------------------------------------------

proceedings; provided, however, each Partner shall have the right to participate
in administrative proceedings, to receive copies of all information with respect
to audits of the Company and to act in its own interest with respect to audit of
its returns.

 

Section 5.13 Allocation Examples. Set forth on Exhibit C are hypothetical
examples of the effect of the allocation provisions of Article 5, including
without limitation, Section 5.3.

 

ARTICLE 6.

RIGHTS AND DUTIES OF PARTNERS

 

Section 6.1 Management. Subject to the provisions of Section 6.4, the business
and affairs of the Company shall be managed under the direction of the General
Partner, who may exercise all powers of the Company and perform or authorize the
performance of all lawful acts which do not by the Act or this Agreement require
the consent of the Class A Limited Partners. The General Partner on behalf of
the Company is hereby authorized to enter into the Development Agreement and
“Developer” pursuant to the Development Agreement is hereby delegated certain
duties and obligations thereunder and is hereby authorized to exercise such
duties and obligations without further authorization (except as set forth in the
Development Agreement). Matters requiring consent or approval of the “Owner”
pursuant to the Development Agreement shall be decided by the General Partner
except any such decisions that would be considered Major Decisions hereunder.
All of the Partners hereby approve the GMAC Loan and authorize the Company to
borrow up to $59,000,000.00 under the GMAC Loan. The General Partner, on behalf
of the Company, is hereby authorized by all of the Partners to enter into the
GMAC Loan and to execute and deliver all documents (of whatever kind of nature
and, in each case, both original and amendatory) required by GMAC, including,
without limitation, promissory notes or amendatory, supplemental or additional
collateral documents and deeds of trust as the General Partner may deem
necessary, desirable or appropriate, all in such forms and containing such terms
and conditions as the General Partner may deem advisable and in the best
interest of the Company. The General Partner on behalf of the Company is hereby
authorized to enter into the GMAC Loan, which is hereby approved by all the
Partners. The General Partner shall also be responsible for the implementation
of Major Decisions that are Approved by the Class A Partners. All acts of the
General Partner within the scope of its authority shall bind the Company. The
General Partner shall be SHC TRS. If the Strategic Partners’ aggregate Class A
Percentage Interest is less than ten percent (10%) (as the same shall be
equitably adjusted in the future for future issuances of Partnership Interests),
the Class A Partners, as a Major Decision, may remove SHC TRS as the general
partner. In such event, any Class A Partner (including the Strategic Partners)
shall have the right to nominate, and, as a Major Decision, appoint a new
general partner from among the Partners. If, in such event, SHC TRS is replaced

 

31



--------------------------------------------------------------------------------

as the general partner, the Strategic Partners shall be entitled to exercise the
KKR North Beach Put Right as if it applied to the Strategic Partners.

 

Section 6.2 Liability of Partners. Except as otherwise provided in Section 4.2
and Section 4.3, no Partner shall be obligated to make Capital Contributions to
the Company. No Partner shall have any personal liability with respect to the
liabilities or obligations of the Company. The failure of the Company to observe
any formalities or requirements relating to the exercise of its powers or the
management of its business or affairs under this Agreement or the Act shall not
be grounds for imposing personal liability on the Partners for liabilities or
obligations of the Company.

 

Section 6.3 Indemnification. (a) To the fullest extent permitted by the laws of
the State of Delaware, each of the Partners shall be entitled to indemnity from
the Company for any losses or expenses (including commercially reasonable legal
fees and costs of investigation) incurred by it with respect to any claim
arising out of any act performed by it within the scope of the authority (if
any) conferred on it by this Agreement or by the Company or the General Partner,
except for acts by such Partner of fraud, gross negligence, misrepresentation or
willful misconduct (“Disabling Conduct”).

 

(b) No Partner or any Affiliate of any Partner shall be liable to the Company or
any Partner for any loss or liability arising out of any act or omission of such
Partner on behalf of the Company unless such act or omission constitutes
Disabling Conduct.

 

Section 6.4 Major Decisions. Notwithstanding anything in this Agreement to the
contrary, and in addition to any decisions which, pursuant to the terms of this
Agreement, require the consent of the Partners, none of the following decisions
involving the conduct of the business and affairs of the Company (the “Major
Decisions”) shall be made unless proposed by the General Partner and Approved by
the Class A Partners:

 

(a) subject to Sections 8.6, 8.7, and 8.8, and except for the sale of
condominiums in the ordinary course of the Company’s business in accordance with
the Development Agreement, directly or indirectly selling, leasing or otherwise
directly or indirectly disposing of or transferring all or substantially all of
the Property, or granting a Mortgage, pledge, encumbrance, lien or security
interest in or on, all or any substantial part of the Property and/or assets of
the Company, including the granting of options and rights of first refusal.

 

(b) creating, incurring, assuming, extending, materially modifying or otherwise
becoming liable with respect to any Loan (including guarantees of the
indebtedness or other obligations of any Person or of any Affiliate of the
Company), other than (i) draws under the GMAC Loan in an amount not in excess of
the amount of capital required for the completion of the North Beach Development
Project in accordance with the Development Agreement and the budget attached
thereto (including any Permitted Variances to such budget, as defined in the
Development Agreement), (ii) to the extent no

 

32



--------------------------------------------------------------------------------

such line of credit or other credit facility is in place, Loans not in excess of
One Million Dollars ($1,000,000) in the aggregate in the ordinary course of the
Company’s business and (iii) in the event the General Partner, in its sole
discretion, determines to utilize indebtedness in connection with honoring a
North Beach Put Right;

 

(c) issuance of additional Partnership Interests, except (i) as set forth in
Sections 4.3(c) and 10.2 and (ii) in the event the General Partner determines,
in its sole discretion, to issue additional Partnership Interests in connection
with honoring a North Beach Put Right;

 

(d) acquiring any material real property, whether improved or unimproved or any
interest therein;

 

(e) amending or waiving any material rights in any agreement the entering into
of which was a Major Decision, except as set forth in Section 15.2;

 

(f) material tax matters (including Federal and income items and elections);

 

(g) assigning any Property in trust for the benefit of creditors;

 

(h) confessing a judgment against the Company or its assets, or any portion
thereof, except as otherwise provided in any Loan Documents incurred on or
before the Effective Date;

 

(i) entering into or materially amending, a contract between the Company, on the
one hand, and a Partner, the Development Manager or any Affiliate of a Partner,
the Development Manager or the Company, on the other hand, or paying fees or
other compensation (other than as expressly provided for in the Development
Agreement which is hereby Approved by the Class A Partners) to a Partner, the
Development Manager or an Affiliate of a Partner, the Development Manager or the
Company;

 

(j) entering into, materially modifying, materially amending, or terminating any
development management or construction agreement for the Property, including the
Development Agreement;

 

(k) except as otherwise provided in Article 14, dissolving, liquidating and
winding-up the affairs of the Company;

 

(l) commencing, settling or dismissing litigation by or against the Company
(other than proceedings against a Partner to enforce the Partner’s obligations
under this Agreement), the outcome of which could have a material impact on the
business or operations of the Company or the Property;

 

(m) causing the Company to engage in any business or activity other than those
referred to in Section 3.1;

 

33



--------------------------------------------------------------------------------

(n) requesting any Additional Capital Contributions for any amounts other
than Necessary Expenditures, provided, however, that (i) if the General Partner
determines to utilize financing to honor the North Beach Put Rights but is
unable to obtain financing on a commercially reasonable basis, the General
Partner may call for Additional Capital Contributions from the Class A Partners
(other than the Class A Partner exercising its North Beach Put Right) without
the consent of the Class A Partners and (ii) the General Partner may, in its
sole discretion, call for Additional Capital Contributions under Section 4.3(d)
hereof without the consent of the Class A Partners;

 

(o) any capital expenditure in excess of the amounts permitted by the
Development Agreement or the budget attached thereto (including any Permitted
Variances to such budget, as defined in the Development Agreement);

 

(p) any merger or consolidation with or into any Person or establishment of
joint ventures, partnerships or other non-wholly owned Subsidiaries;

 

(q) applying Net Cash Flow to pay down the principal of any Loan other than any
working capital line of credit or similar credit facility or any indebtedness
incurred in connection with honoring a North Beach Put Right, other than at
Maturity or as otherwise required pursuant to the terms of any Loan Documents;

 

(r) appointment of a new general partner in accordance with Section 6.1;

 

(s) initial condominium sales prices determined at the time of the filing of the
condominium documents and any subsequent material change in condominium sales
prices (which for the purposes of this subsection shall mean a variation of more
than ten percent (10%)), the material terms of the condominium declaration,
bylaws and other material documents or agreements relating thereto and the form
of unit sales contract, except for immaterial changes that do not affect the
condominium sales prices, except as permitted above, and to correct ministerial
errors; and

 

(t) any agreement or contract to do any of the foregoing except as otherwise
Approved.

 

Section 6.5 General Partner Compensation. The General Partner shall not be
compensated, as such, for its services as the general partner. However, the
General Partner shall be reimbursed by the Company for all commercially
reasonable out of pocket expenses paid or incurred by it in the performance of
its duties under this Agreement.

 

Section 6.6 Signing of Documents. The General Partner is authorized, in the name
and on behalf of the Company, to sign and deliver all contracts, agreements,
leases, notes, mortgages and other documents and instruments (collectively,
“Documents”) which are necessary, appropriate or convenient for the conduct of
the Company’s day-to-day

 

34



--------------------------------------------------------------------------------

business and the furtherance of its purposes or which are necessary, appropriate
or convenient to carry out Major Decisions Approved by the Class A Partners
pursuant to Section 6.4.

 

Section 6.7 Right to Rely on Authority of the General Partner. No Person dealing
with the General Partner shall be required to determine the authority of the
General Partner to make any undertaking on behalf of the Company, or to
determine any fact or circumstance bearing upon the existence of the authority
of the General Partner. Every Document executed by the General Partner shall be
conclusive evidence in favor of every Person relying thereon or claiming
thereunder that:

 

(a) at the time of the execution or delivery of the Document, the Company was in
existence and this Agreement was in full force and effect;

 

(b) the Document was duly approved by the General Partner or the Class A
Partners in accordance with this Agreement and is binding upon the Company; and

 

(c) the General Partner was duly authorized and empowered to execute and deliver
the Document for and on behalf of the Company.

 

Section 6.8 Outside Activities. Each Partner and any Person who is an Affiliate
of a Partner may engage or hold interests in other business ventures of every
kind and description for the Partner’s or the Affiliate’s own account, whether
or not such business ventures are in direct or indirect competition with the
business of the Company and whether or not the Company has any interest therein.
Neither the Company nor any of the Partners shall have any rights by virtue of
this Agreement in such independent business ventures or to the income or profits
derived therefrom.

 

Section 6.9 Limitations on Powers of Partners. Except as expressly authorized by
this Agreement, no Partner shall, directly or indirectly, (i) resign, retire or
withdraw from the Company, (ii) dissolve, terminate or liquidate the Company,
(iii) petition a court for the dissolution, termination or liquidation of the
Company, or (iv) cause any property of the Company to be subject to the
authority of any court, trustee or receiver (including suits for partition and
bankruptcy, insolvency and similar proceedings).

 

Section 6.10 Prohibition Against Partition; Distribution in Kind. Each Partner
irrevocably waives any and all rights the Partner may have to maintain an action
for partition with respect to any Property or any right to take any other action
that otherwise might be available to such Partner for the purpose of severing
such Partner’s interest in the assets held by the Company from the interest of
the other Partners. A Partner, regardless of the nature of its contribution, has
no right to demand and receive any distribution from the Company in any form
other than cash.

 

35



--------------------------------------------------------------------------------

Section 6.11 Limitations on the Company’s Activities. The Company shall do all
things necessary to preserve and keep in full force and effect its existence,
rights (charter and statutory) and franchises; provided, however, that the
Company shall not be required to preserve any such right or franchise if: the
General Partner shall determine that the preservation thereof is no longer
desirable for the conduct of its business and that the loss thereof is not
disadvantageous in any material respect to the Company. The failure of the
Company to comply with any of the covenants contained in this Agreement shall
not affect the status of the Company as a separate legal entity or the limited
liability of the Partners. The Company shall, except as otherwise permitted or
set forth in this Agreement (including, without limitation, as a Major
Decision):

 

(i) correct any known misunderstanding regarding its separate identity and not
identify itself as a division of any other Person;

 

(ii) maintain its bank accounts, books of account, books and records separate
from those of any other Person except as required by the Loan Documents, file
its own tax returns (to the extent the Company is required to file any tax
returns) except to the extent that it is required by law to file consolidated
tax returns;

 

(iii) maintain its own records, books, resolutions and agreements;

 

(iv) not commingle its funds or assets with those of any other Person nor
participate in any cash management system with any other Person;

 

(v) hold its assets in its own name;

 

(vi) conduct its business in its own name or in a name franchised or licensed to
it by an entity other than an Affiliate and strictly comply with all
organizational formalities to maintain its separate existence, except for
services rendered under a business management services agreement with an
Affiliate that complies with the terms contained in subsection (xxi) below, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of the Company;

 

(vii) (A) maintain its financial statements, accounting records and other entity
documents separate from those of any other Person, (B) in its financial
statements, show its assets and liabilities separate and apart from those of any
other Person except as required by GAAP in connection with the preparation of
consolidated financial statements, and (C) not permit its assets to be listed as
assets on the financial statement of any other Person except as required by GAAP
in connection with the preparation of consolidated financial statements;
provided, however, that any such consolidated financial statements referenced in
clause (A) or (C) above shall contain a note indicating that it is a separate
entity and that its separate assets and liabilities are neither available to

 

36



--------------------------------------------------------------------------------

pay the debts of the consolidated entity nor constitute obligations of the
consolidated entity;

 

(viii) not engage directly or indirectly in any business other than the actions
required or permitted to be performed under Section 3.1 or this Section 6.11;

 

(ix) pay its own liabilities and expenses out of its own funds and assets;

 

(x) observe all limited partnership formalities, as applicable;

 

(xi) have no indebtedness other than the GMAC Loan;

 

(xii) not assume or guarantee or, become obligated for the debts of any other
Person, hold out its credit as being available to satisfy the obligations of any
other Person or pledge its assets for the benefit of any other Person other than
in connection with development of the Property;

 

(xiii) not acquire obligations or securities of its Partners or any other
Affiliate;

 

(xiv) allocate fairly and reasonably any overhead expenses that are shared with
any Affiliate, including, but not limited to, paying for shared office space and
services performed by any employee of an Affiliate;

 

(xv) maintain and use separate stationery, invoices and checks bearing its name.
The stationery, invoices, and checks utilized to collect its funds or pay its
expenses shall bear its own name and shall not bear the name of any other entity
unless such entity is clearly designated as being the other entity agent;

 

(xvi) not pledge its assets for the benefit of any other Person other than in
connection with financings of the Property;

 

(xvii) hold itself out and identify itself as a separate and distinct entity
under its own name or in a name franchised or licensed to it by an entity other
than an Affiliate and not as a division or part of any other Person, except for
services rendered under a business management services agreement with an
Affiliate that complies with the terms contained in subsection (xxi) below, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of the Company;

 

(xviii) maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 

(xix) not make loans to any Person or hold evidence of indebtedness issued by
any other Person (other than cash and investment-grade securities issued by an
entity that is not an Affiliate of or subject to common ownership with such
entity);

 

37



--------------------------------------------------------------------------------

(xx) not identify its Partners or any Affiliate of any of them, as a division or
part of it, and not identify itself as a division of any other Person;

 

(xxi) not enter into or be a party to, any transaction with its members, or
Affiliates except in the ordinary course of its business and on terms which are
intrinsically fair, commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party (it being agreed that the Development Agreement satisfies the
foregoing condition);

 

(xxii) not have any of its obligations guaranteed by any Affiliate except as
contemplated by the GMAC Loan;

 

(xxiii) not form, acquire or hold any subsidiary other than Subsidiaries in
connection with the development of the Property; and

 

(xxiv) maintain an arm’s length relationship with its Affiliates and the
Partners (it being agreed that Development Agreement satisfies the foregoing
condition).

 

ARTICLE 7.

BOOKS OF ACCOUNT AND REPORTS; ACCESS TO RECORDS

 

Section 7.1 Books, Records and Accounting Controls. The Company will:

 

(a) Books and Records. Make and keep books, records and accounts which, in
reasonable detail, accurately and fairly reflect the assets, liabilities and
operations of the Company, in accordance with GAAP.

 

(b) Internal Accounting Controls. Maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (a) transactions are
executed in accordance with management’s general or specific authorization;
(b) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP; and (c) recorded assets will be compared
with actual assets at reasonable intervals and appropriate action will be taken
with respect to any differences.

 

Section 7.2 Distribution of Financial Statements and Other Reports.

 

The General Partner shall cause the Company to prepare and deliver to each
Partner the following financial reports with respect to the Company: (i) within
sixty (60) days after the end of each Fiscal Quarter (or such earlier date
required under the Loan Documents), unaudited consolidated quarterly financial
statements, including a balance sheet, a statement of income and expense and a
statement of cash flows, (ii) concurrently with the delivery to the holder of a
Mortgage encumbering the Property, a copy of all financial statements and other
reports delivered by the Company to such holder, and (iii) within ninety
(90) days after the end of each Fiscal Year, audited financial statements
certified by an independent public accountant, including a balance sheet, a
statement of income

 

38



--------------------------------------------------------------------------------

and expense and a statement of cash flows, and the information necessary to
enable the Partner to complete such Partner’s federal and state income tax
returns for such Fiscal Year. Notwithstanding the foregoing, the General Partner
shall be entitled to rely upon, and incorporate into such statements, the
financial statements and reports prepared by Development Manager under the
Development Agreement, and, for so long as KSL Newco or an Affiliate of KSL
Newco is the Development Manager, the General Partner shall not be responsible
for any delays in the delivery to the Partners of the reports described in this
Section 7.2 if and to the extent that there was any delay in the Development
Manager’s delivery of the corresponding financial statements and reports under
the Development Management Agreement.

 

Section 7.3 Tax Information. The General Partner will cause the Company to
provide the Partners with draft Schedules K-1 (and similar forms) and such
additional information as the General Partner reasonably determines is necessary
to support the Company’s tax reporting positions not less than thirty (30) days
prior to the date the Company intends to file its tax returns, as well as copies
of the Partnership’s income tax returns and such other information as the
Partners reasonably may require to satisfy their tax reporting and filing
obligations.

 

Section 7.4 Auditors. The General Partner shall choose the external auditors of
the Company who shall be independent from the General Partner or its Affiliates,
or as otherwise agreed to by all the Class A Partners. It is however understood
that each Partner shall have the right to have the Company’s financial
statements audited by its independent auditors at its cost and expenses.

 

Section 7.5 Banking. Subject to the requirements of the Loan Documents, all
funds of the Company shall be deposited in its name in such commercial bank or
invested in such federally-insured savings and loan account or accounts, in such
U.S. Treasury obligations, or in such bank certificates of deposit, as the
General Partner may determine (the “Bank Accounts”), and all funds of the
Company shall not be commingled with the funds of another Person. All
withdrawals from any such Bank Account shall be made upon a check or order
signed by any individual designated by the General Partner from time to time;
but the General Partner may restrict the amounts that can be withdrawn by any
such individual. All such withdrawn funds shall only be used for Company
purposes as provided in this Agreement and in accordance with the terms hereof.

 

ARTICLE 8.

TRANSFERS OF PARTNERSHIP INTERESTS AND ECONOMIC INTEREST

 

Section 8.1 Partner’s or Assignee’s Right to Transfer. (a) Except as expressly
permitted in this Agreement, no Partner shall Transfer all or any part of its
Partnership Interest.

 

39



--------------------------------------------------------------------------------

(b) If at any time a Partner of the Hotel Partnership Transfers, directly or
indirectly, all or any portion of its Hotel Partnership Interests to any
purchaser or transferee (including a Permitted Transferee), its Equivalent
Partner hereunder shall Transfer the Equivalent Percentage of its Partnership
Interests in the Company to the same purchaser or transferee of the Hotel
Partnership Interests. For purposes of this Agreement, “Equivalent Partner”
means the same entity that is listed as a Partner in the Hotel Partnership
Agreement (or any successor or assignee thereof); provided that SHC TRS shall be
deemed the Equivalent Partner of both SHC del GP, LLC and SHC del LP, LLC. A
Partner’s “Equivalent Percentage” of the Partnership Interests to be transferred
hereunder shall be the same Percentage Interest which is Transferred under the
Hotel Partnership Agreement; provided that the Percentage Interest of SHC del
GP, LLC and SHC del LP, LLC under the Hotel Partnership Agreement shall be
aggregated for purposes of determining the Equivalent Percentage of SHC TRS
pursuant to this Agreement.

 

(c) Transfers of a Partnership Interest pursuant to Section 8.1(b) above are
referred to from time to time herein as “Parallel Transfers”.

 

Section 8.2 Conditions of Transfer. Each Parallel Transfer shall be subject to
all of the conditions of transfer set forth in Section 8.2 of the Hotel
Partnership Agreement.

 

Section 8.3 Partners’ Rights of First Offer. If the Transfer of Hotel
Partnership Interests that gives rise to a Parallel Transfer hereunder is
subject to the right of first offer provisions of Section 8.3 of the Hotel
Partnership Agreement, then such Parallel Transfer shall be subject to such
provisions with respect to the Partnership Interests transferred hereunder. Each
Offering Notice delivered under Section 8.3 of the Hotel Partnership shall
include or be deemed to include the price payable for the Partnership Interests
Transferred hereunder and the other terms and conditions of the Transfer set
forth in Section 8.3 of the Hotel Partnership Agreement, and the Partnership
Interests transferred hereunder shall be offered together with the Hotel
Partnership Interests under the same procedures set forth in Section 8.3 of the
Hotel Partnership Agreement.

 

Section 8.4 Non-Complying Transfers Void. Any attempted direct or indirect
Transfer of all or any part of a Partner’s Partnership Interest or an Assignee’s
Economic Interest that does not comply with the provisions of Section 8.2 hereof
shall be null and void and of no legal effect.

 

Section 8.5 Tag Along/Drag Along Rights. (a) Tag Along Right. If a Partner under
the Hotel Partnership Agreement exercises its tag along rights under Section 8.5
of the Hotel Partnership Agreement, the Equivalent Partner hereunder shall be
deemed to have exercised tag along rights with respect to the Parallel Transfer
hereunder with all of the rights and obligations of a Tag Along Partner set
forth in Section 8.5 of the Hotel Partnership Agreement. Accordingly, any tag
along notice delivered by a Partner under Section 8.5 of the Hotel Partnership
Agreement shall include or be deemed to include an

 

40



--------------------------------------------------------------------------------

election by the Equivalent Partner hereunder to be treated as a Tag Along
Partner and to sell the equivalent number of shares (on a relative basis) as
sold by such Partner under Section 8.5 of the Hotel Partnership Agreement.

 

(b) Drag Along Right. If the General Partner of the Hotel Partnership exercises
its Drag Along Right under Section 8.5(b) of the Hotel Partnership Agreement,
the General Partner of the Partnership hereunder may exercise such Drag Along
Right with respect to the Partnership Interests sold hereunder in the same
manner and under the same terms and conditions set forth in Section 8.5(b) and
(c) of the Hotel Partnership Agreement.

 

Section 8.6 KSL Newco Put Right. (a) Subject to Section 8.9, in the event that
KSL LP exercises its KSL LP Put Right under Section 8.6 of the Hotel Partnership
Agreement, KSL Newco shall automatically (without the giving of notice or any
other action) be deemed to have exercised the right (the “KSL North Beach Put
Right”) to require the Company to purchase from KSL Newco the same portion of
the Class A Partnership Interests and Class B Partnership Interests that are to
be sold under the KSL LP Put Right. The terms, conditions and procedures of the
KSL North Beach Put Right, including with respect to closing, payment of the Put
Price, the ability of the Company to sell the Property in lieu of honoring the
KSL Put Price and the allocation of Partnership Interests to be sold between
Class A and Class B Partnership Interests, shall be the same or substantially
similar to those set forth in Section 8.6 of the Hotel Partnership Agreement
with respect to the KSL LP Put Right; provided that the price of the Partnership
Interests to be sold in the KSL North Beach Put Right shall be the “KSL Put
Price” as set forth herein, notwithstanding the method for calculating the Put
Price in the Hotel Partnership Agreement (including any adjustments made as a
result of the termination of the Hotel Management Agreement (as defined in the
Hotel Partnership Agreement)). The “KSL Put Price” equals the amount that KSL
Newco would have received had the Property been sold for cash for an amount
equal to the Fair Market Value of the Property and the resulting proceeds
distributed in accordance with 5.1(a) hereof.

 

Section 8.7 KKR Partners Put Right. (a) Subject to Section 8.9, in the event
that KKR LP or an Affiliate of KKR LP exercises its KKR Partners Put Right under
Section 8.7 of the Hotel Partnership Agreement, KKR LP and Recreation (the “KKR
Partners”) shall automatically (without the giving of notice or any other
action) be deemed to have exercised the right (the “KKR North Beach Put Right”)
to require the Company to purchase the entire Partnership Interest of KKR LP
(collectively with all of Recreation’s stock in DC Corp that is required to be
purchased pursuant to the Hotel Partnership Agreement, the “KKR Interests”). The
terms, conditions and procedures of the KKR North Beach Put Right, including
with respect to closing, payment of the Put Price and the ability of the Company
to sell the Property in lieu of honoring the KKR Put Price, shall be the same as
those set forth in Section 8.7 of the Hotel Partnership Agreement

 

41



--------------------------------------------------------------------------------

with respect to the KKR Partners Put Right; provided that the price of the KKR
Interests to be sold in the KKR North Beach Put Right shall be the “KKR Put
Price” as set forth herein. The “KKR Put Price” equals the amount that the KKR
Partners would have received had the Property been sold for cash for an amount
equal to (i) the Fair Market Value of the Property and the resulting proceeds
distributed in accordance with 5.1(a) hereof minus (ii) 50% of the combined
federal and state income taxes attributable to KKR LP’s ownership interest in DC
Corp as if the proceeds of such sale were distributed to the Partners in
accordance with clause (i) and in turn by DC Corp to its equity owners.

 

Section 8.8 SHC North Beach Put Right. (a) In the event that the Strategic
Partners shall have exercised the Strategic Partners ROFO/Sale Right under
Section 8.8 of the Hotel Partnership Agreement, SHC TRS shall automatically
(without the giving of notice or any other action) be deemed to have exercised
the right (the “Strategic North Beach Put Right”) to require the Company to
purchase all of the common stock in DC Corp held by the Strategic Partners and
the entire Class A Partnership Interests of the Strategic Partners (the
“Strategic Interests”). The terms, conditions and procedures of the Strategic
North Beach Put Right, including with respect to closing, payment of the Put
Price, the ability of KKR LP and KSL Newco to acquire or assign the Strategic
Interests and the ability of the Company to sell the Property in lieu of
honoring the Strategic ROFO/Sale Price, shall be the same or substantially
similar to those set forth in Section 8.8 of the Hotel Partnership Agreement
with respect to the Strategic Partners ROFO/Sale Right; provided that the price
of the Strategic Interests to be sold in the Strategic North Beach Put Right
shall be the “Strategic Put Price” as set forth herein, notwithstanding the
method for calculating the Strategic ROFO/Sale Price in the Hotel Partnership
Agreement. The “Strategic Put Price” equals the amount that the Strategic
Partners would have received had the Property been sold for cash for an amount
equal to the Fair Market Value of the Property and the resulting proceeds
distributed in accordance with 5.1(a) hereof.

 

Section 8.9 Additional Put Right Procedures. Notwithstanding the provisions of
Sections 8.6 and 8.7, the following provisions shall apply to a KSL Put Right or
a KKR Put Right:

 

(a) If either KSL Newco or the KKR Partners exercise their respective North
Beach Put Rights, the other Class A Partner shall have fifteen (15) days from
the date of receipt of notice of such exercise to exercise its North Beach Put
Right, failing which it shall not be entitled to exercise its North Beach Put
Right until the one year anniversary of the date such notice was received (the
“Put Black-Out Period”). The General Partner, on behalf of the Company, shall
decide within thirty (30) days of the fifteen (15) day period described in this
Section 8.9 whether to honor the North Beach Put Rights or to sell the Property.

 

(b) If the exercise of the KSL North Beach Put Right and the KKR North Beach Put
Right would, in the commercially reasonable judgment of the Strategic

 

42



--------------------------------------------------------------------------------

Partners, cause Strategic REIT to be required to consolidate the ownership of
its investment in the Company on Strategic REIT’s books for GAAP accounting
purposes, the Strategic Partners shall have one hundred eighty (180) days,
rather than ninety (90) days, to consummate the North Beach Put Right if they
have not otherwise elected to sell the Property in lieu of honoring the North
Beach Put Right. In such event, the KSL Put Price or the KKR Put Price, as
applicable, shall be determined as of the date of delivery of the KSL LP Put
Notice or the KKR Partners Put Notice (in each case as defined in and delivered
pursuant to the Hotel Partnership Agreement), as applicable.

 

Section 8.10 Closing Mechanics. All closings of any purchase and sale of
Partnership Interests and/or DC Corp Shares, as applicable, by and among the
Company and/or the Partners under this Article 8 will be held at the Company’s
principal office. On or prior to any closing under this Article 8, the selling
party and/or its Affiliates shall receive a release from any existing guarantees
given by the selling party with respect to the Transferred Partnership Interest.
At the closing, the Company and/or the purchasing party, as applicable, shall
agree to indemnify and hold harmless the selling party with respect to any
future liabilities it may incur as a result of its having been a Partner (other
than any liabilities arising out of the selling party’s gross negligence or
willful misconduct) and the selling party agrees to make customary
representations and warranties as to the ownership of its Partnership Interest
and/or DC Corp Shares, as applicable, and the due authorization, execution and
delivery of any documents executed in connection with such sale.

 

Section 8.11 Compliance with Loan Documents. (a) Notwithstanding anything to the
contrary herein, any North Beach Put Right or any other Transfer contemplated by
this ARTICLE 8 shall be subject to and conditioned upon compliance with the
terms of the GMAC Loan and may be prohibited by the applicable Lender under the
GMAC Loan. Such compliance may include the substitution of a Loan Guaranty made
by an Affiliate of a Partner in favor of the Lender.

 

ARTICLE 9.

ADMISSION OF ASSIGNEES

 

Section 9.1 Rights of Assignees. The Assignee of a Partnership Interest has no
management or voting rights and, unless the Assignee is a Permitted Transferee,
no right to become a Partner. The Assignee’s only rights are the Economic
Interest allocable to the Transferred Partnership Interest.

 

Section 9.2 Admission of Assignee as a Partner. An Assignee shall be admitted as
a Partner with all rights of the Partner who initially Transferred the
Partnership Interest to the Assignee, but only if (i) the Partner who initially
Transferred the Partnership Interest so provides in the instrument of Transfer,
(ii) the Assignee agrees in writing to be bound by the provisions of this
Agreement, and (iii) subject to Section 9.3, the Class A Partners consent in
writing to the admission of the Assignee as a Partner. Each Class A Partner

 

43



--------------------------------------------------------------------------------

shall have the right to give or withhold its consent to the admission of the
Assignee as a Partner in such Class A Partner’s sole and absolute discretion. An
Assignee who is admitted as a Partner shall have all the rights and powers and
be subject to all the restrictions and liabilities of the Partner who originally
Transferred the Partnership Interest. The admission of the Assignee as a
Partner, without more, shall not release the Partner who originally Transferred
the Partnership Interest from any liability to the Company that exists before
such admission.

 

Section 9.3 Admission of Permitted Transferee as Partner. A Permitted Transferee
to whom a Partnership Interest is Transferred or a Person to whom a Partnership
Interest has been transferred pursuant to any Parallel Transfer made pursuant to
the terms of Article 8 and/or arising from any Transfer under the Hotel
Partnership Agreement shall be admitted as a Partner, without the necessity of
obtaining the written consent of the other Partners, only if the conditions
described in clauses (i) and (ii) of Section 9.2 are satisfied.

 

ARTICLE 10.

CONTRIBUTION EVENT; DEFAULT AND REMEDIES

 

Section 10.1 Events of Default, Contribution Event. Each of the events in
(a) below shall be deemed to be and is referred to in this Agreement as a
“Contribution Event” and each of the events in (b) through (d) shall be deemed
to be and is referred to in this Agreement as an “Event of Default”:

 

(a) the failure by a Class A Partner to pay the Class A Partner’s share of an
Additional Capital Contribution to the Company on or before the Due Date;

 

(b) a default by a Partner in performing or observing any of the provisions of
this Agreement (other than those referred to in subsection (a) above or
subsection (c) or (d) below, which events will not be remediable) which is not
remedied by the Partner (i) within fifteen (15) days after the Nondefaulting
Partner gives a written notice to the Defaulting Partner, specifying the
default, or (ii) in the case of a default which cannot in good faith be cured
within fifteen (15) days, within such additional period, if any, as may be
reasonably required by the Defaulting Partner to cure the default in good faith
provided that the Defaulting Partner commences the curing of the same within the
fifteen (15)-day period (it being intended that, in connection with any default
which is not susceptible of being cured in good faith within fifteen (15) days,
the time within which the Defaulting Partner is required to cure the default
shall be extended for such additional period as may be reasonably necessary to
cure the default in good faith but in no event shall such additional period
exceed ninety (90) days);

 

(c) Transfer by a Partner of the Partner’s Partnership Interest in a manner not
permitted by Article 8;

 

44



--------------------------------------------------------------------------------

(d) the taking of any of the following actions by a Partner (with respect to
such Partner) pursuant to or within the meaning of Title 11, Federal Bankruptcy
Code (11 U.S.C.A.) or any similar federal or state law for the relief of debtors
(“Bankruptcy Law”):

 

(i) commencing a voluntary case;

 

(ii) consenting to the entry of an order for relief against the Partner in an
involuntary case;

 

(iii) consenting to the appointment of a receiver, trustee, assignee, liquidator
or similar official under any Bankruptcy Law (a “Custodian”) of the Partner or
for all or substantially all of the Partner’s property;

 

(iv) making a general assignment for the benefit of the Partner’s creditors; or

 

(v) the entry by a court of competent jurisdiction of an order or decree under
any Bankruptcy Law that:

 

(A) is for relief against a Partner in an involuntary case, which order or
decree remains unstayed and in effect for ninety (90) days,

 

(B) appoints a Custodian of the Partner for all or substantially all of its
property, which order or decree remains unstayed and in effect for ninety
(90) days,

 

(C) orders the liquidation of the Partner, which order or decree remains
unstayed and in effect for ninety (90) days,

 

If a Contribution Event or an Event of Default occurs, the Non-Contributing
Partner or the Nondefaulting Partner, as the case may be, shall have the
applicable remedies set forth in Sections 10.2 or 10.4.

 

Section 10.2 Percentage Interest Adjustment upon the Occurrence of a
Contribution Event. If a Contribution Event described in Section 10.1(a) occurs,
any Contributing Partner shall have the option, but without imposing on it the
obligation, to contribute that portion of the Additional Capital Contribution
which the Non-Contributing Partner was obligated, but failed, to contribute (and
if more than one Contributing Partner exercises such option, or any other right
or option under this Article 10, such option or right shall be exercised by each
Contributing Partner, pro rata in accordance with their respective Percentage
Interests, or in such other manner as they may determine, and the term
“Contributing Partner” as used in this Article 10 shall mean the aggregate of
such Contributing Partners who exercise such right or option). The option shall
be exercised by giving written notice to the Non-Contributing Partner within
sixty (60) days after the occurrence of the Contribution Event. If any portion
of the Non-Contributing Partner’s share of such Additional Capital Contribution
is not so contributed by the Contributing Partner, the Contributing Partner
shall have the authority to admit

 

45



--------------------------------------------------------------------------------

one or more new Persons as limited partners (subject to the provisions of
Section 8.2) who shall purchase a Partnership Interest determined in accordance
with clauses (i) and (ii) below by making a Capital Contribution to the Company
in immediately available funds. If the Contributing Partner(s) and/or the new
Partner contribute the Non-Contributing Partner’s share of such Capital
Contribution (as well as the Contributing Partner’s own share), the Percentage
Interest of the Non-Contributing Partner shall be decreased such that,
immediately after such decrease, the Percentage Interest of the Non-Contributing
Partner shall be a percentage equal to the Percentage Interest immediately prior
to such decrease, less a percentage expressed as a fraction, the numerator of
which is one hundred fifty percent (150%) multiplied by the amount of the
Additional Capital Contribution that such Non-Contributing Partner failed to
contribute (but not below zero), and the denominator of which is the aggregate
amount of the Nominal Capital Contributions made by all of the Class A Partners
prior to or as of such default, and concomitantly, the Percentage Interest of
each of the Contributing Partners who contribute all or a portion of the
Non-Contributing Partner’s share, or of a new Partner who contributes all or a
portion of such share shall be increased or established, as the case may be, by
the same amount (if there is more than one Contributing Partner or there is a
Contributing Partner and a new Partner, the Percentage Interests of such
Partners shall be increased or established, as the case may be, by a pro rata
amount, in accordance with each party’s contribution, of the decrease calculated
in accordance with this Section 10.2).

 

Section 10.3 Obligations of Defaulting or Non-Contributing Partner Continue. A
Class A Partner who is a Non-Contributing or Defaulting Partner shall continue
to be obligated to make Additional Capital Contributions pursuant to
Section 4.3.

 

Section 10.4 Event of Default; Violation of Section 6.4. (a) If there shall at
any time be an Event of Default, then any Nondefaulting Partner shall have the
rights and remedies available at law or in equity.

 

(b) If there shall at any time be a violation or an attempted violation of any
of the provisions of Section 6.4 hereof and any rights thereby granted, then any
Nondefaulting Partner shall, in addition to all rights and remedies at law or in
equity, be entitled to a decree or order restraining such violation; it being
hereby acknowledged and agreed that damages at law will not be an adequate
remedy for a breach or violation of the provisions set forth in Section 6.4.

 

ARTICLE 11.

 

[INTENTIONALLY OMITTED]

 

46



--------------------------------------------------------------------------------

ARTICLE 12.

 

[INTENTIONALLY OMITTED]

 

ARTICLE 13.

CONFIDENTIALITY

 

Section 13.1 In General. The terms of this Agreement, and all other business,
financial or other information relating directly to the conduct of the business
and affairs of the Company or the relative or absolute rights or interests of
any of the Partners (collectively, the “Confidential Information”) that has not
been publicly disclosed pursuant to authorization by the Partners is
confidential and proprietary information of the Company and the Partners, the
disclosure of which would cause irreparable harm to the Company and the
non-disclosing Partner(s). Accordingly, each Partner represents that it has not
and agrees that it will not and will direct its members, shareholders, partners,
directors, officers, agents, advisors and Affiliates not to, disclose to any
Person any Confidential Information or confirm any statement made by third
Persons regarding Confidential Information until the Company has publicly
disclosed the Confidential Information pursuant to consent by the non-disclosing
Partner and has notified each Partner that it has done so; provided, however,
that any Partner (or its Affiliates) may disclose such Confidential Information
(i) if required by applicable law or rule of any stock exchange, provided that
before making any disclosure of Confidential Information required by law or rule
of any stock exchange, such disclosing Partner will notify the other Partners
and provide them with a copy of the proposed disclosure containing such
Confidential Information and an opportunity to comment thereon before the
disclosure is made, (ii) as reasonably necessary in connection with any
transaction (including a Corporate Transaction Transfer) authorized pursuant to
the terms of this Agreement, provided, however, that, prior to disclosing
Confidential Information to any Persons pursuant to this clause (ii), the
disclosing Partner shall cause such Persons to enter into appropriate
confidentiality agreements committing them to keep such Confidential Information
confidential and (iii) in the case of KKR LP, KSL Newco or their Affiliates, to
their equity investors.

 

Section 13.2 Protection. Subject to the provisions of Section 13.1, each Partner
agrees not to disclose any Confidential Information to any Person (other than a
Person agreeing to maintain all Confidential Information in strict confidence or
a judge, magistrate or referee in any action, suit or proceeding relating to or
arising out of this Agreement or otherwise) or use any Confidential Information
other than in connection with its performance under this Agreement, and to keep
confidential all documents (including, without limitation, responses to
discovery requests) containing any Confidential Information. Each Partner hereby
consents in advance to any motion for any protective order brought by any other
Partner represented as being intended by the movant to

 

47



--------------------------------------------------------------------------------

implement the purposes of this Article 13 provided that, if a Partner receives a
request to disclose any Confidential Information under the terms of a valid and
effective order issued by a court or governmental agency and the order was not
sought by or on behalf of or consented to by such Partner, then such Partner may
disclose the Confidential Information to the extent required if the Partner as
promptly as practicable notifies each of the other Partners of the existence,
terms and circumstances of the order, consults in good faith with each of the
other Partners on the advisability of taking legally available steps to resist
or to narrow the order, and if disclosure of the Confidential Information is
required, exercises its best efforts to obtain a protective order or other
reliable assurance that confidential treatment will be accorded to the portion
of the disclosed Confidential Information that any other Partner designates. The
cost (including, without limitation, attorneys’ fees and expenses) of obtaining
a protective order covering Confidential Information designated by such other
Partner will be borne by the Company.

 

Section 13.3 Statements Relating to Tax Treatment or Tax Structure.
Notwithstanding anything to the contrary in the foregoing provisions of this
Section 13 or elsewhere in this Agreement, any Partner (and any employee,
representative or other agent of any Partner) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to any Partner
relating to such tax treatment and tax structure; provided, however, that any
such information and materials shall be kept confidential to the extent
necessary to comply with any applicable securities laws. For purposes of the
preceding sentence, the tax treatment and tax structure of the transactions
contemplated by this Agreement shall not be deemed to include the identity of
the Partners, the location of the Property or the amount of any Partner’s
Capital Contributions. The foregoing authorization of disclosure is
retroactively effective immediately upon commencement of the first discussions
among the Partners regarding the transactions contemplated hereby, and the
Partners aver and affirm that this tax disclosure authorization has been given
on a date which is no later than 30 days from the first day that any Partner (or
any employee, representative, or other agent of a Partner) first made or
provided a statement as to the potential federal income tax consequences that
may result from the transactions contemplated hereby.

 

Section 13.4 Survival. The covenants contained in this Article 13 will survive
the Transfer of the Partnership Interests of any Partner, the termination of
this Agreement and/or the dissolution of the Company.

 

ARTICLE 14.

DISSOLUTION OF COMPANY

 

Section 14.1 Events Causing Dissolution. The Company shall be dissolved and its
affairs wound up upon the consent in writing by the Partners, acting
unanimously, that the Company shall be dissolved.

 

48



--------------------------------------------------------------------------------

The Company shall not be dissolved by the resignation, withdrawal, bankruptcy or
dissolution of a Partner and the Company’s business shall continue pursuant to
Section 17-801 of the Act. In the event of the withdrawal of the General
Partner, within 90 days after such withdrawal, the Class A Limited Partners
shall appoint, effective as of the date of the withdrawal, a replacement general
partner or general partners for the Company by the affirmative vote of the
Class A Limited Partners owning at least sixty percent (60%) of the total
Percentage Interests of all Class A Limited Partners.

 

Section 14.2 Winding Up. If the Company is dissolved, the General Partner shall
proceed with dispatch and without any unnecessary delay to sell or otherwise
liquidate all property of the Company. Any act or event (including the passage
of time) causing dissolution of the Company shall in no way affect the validity
of, or shorten the term of, any lease, contract or other obligation entered into
by or on behalf of the Company. The full rights, powers and authorities of the
General Partner shall continue so long as appropriate and necessary to complete
the process of winding up the business and affairs of the Company.

 

Section 14.3 Application of Assets in Winding Up. Except as otherwise provided
in Section 14.1, upon the occurrence of an event described in Section 14.1, the
Company shall continue solely for the purposes of winding up its affairs in an
orderly manner, liquidating its assets, and satisfying the claims of its
creditors and Partners. No Partner shall take any action that is inconsistent
with or not necessary to or appropriate for the winding up of the Company’s
business and affairs. The General Partner (or in the event there is no general
partner, any Partner elected by the Class A Partners owning at least sixty
percent (60%) of the Percentage Interests of the Class A Partners) shall be
responsible for overseeing the winding up and dissolution of the Company and
shall take full account of the Company’s liabilities and assets and the assets
shall be liquidated as promptly as is consistent with obtaining the fair value
thereof, and the proceeds therefrom, to the extent sufficient therefore, shall
be applied and distributed in the following order:

 

(a) First, to pay any debts or liabilities of the Company, and then to pay any
costs and expenses of winding up and terminating the Company;

 

(b) Second, to establish any reserves which the General Partner reasonably
determines to be necessary to provide for any contingent or unforeseen
liabilities or obligations of the Company; but at the expiration of such period
of time as the General Partner determines to be advisable, the balance of the
reserves remaining after the payment of such contingencies shall be distributed
in the manner hereinafter provided in this Section 14.3;

 

(c) Thereafter, in accordance with Section 5.1(a) above.

 

49



--------------------------------------------------------------------------------

Section 14.4 Negative Capital Accounts. In the event the Company is “liquidated”
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g),
(x) distributions shall be made pursuant to this Article 14 to the General
Partner and Limited Partners who have positive Capital Accounts in compliance
with Regulations Section 1.704-1(b)(2)(ii)(b)(2), and (y) if the General
Partner’s Capital Account has a deficit balance (after giving effect to all
contributions, distributions, and allocations for all taxable years, including
the taxable year during which such liquidation occurs), such General Partner
shall contribute to the capital of the Company the amount necessary to restore
such deficit balance to zero in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(3). If any Limited Partner or its Assignee has a
deficit balance in its Capital Account (after giving effect to all
contributions, distributions and allocations for all taxable years, including
the taxable year during which such liquidation occurs), such Person shall have
no obligation to make any contribution to the capital of the Company with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Company or to any other Person for any purpose whatsoever. The Company has
the right to retain any Distributions due a Partner to offset such Partner’s
obligations hereunder.

 

Section 14.5 Termination. The Company shall terminate, except for the purpose of
suits, other proceedings, and appropriate action as provided in the Act, when
all of its property shall have been disposed of and the net proceeds and liquid
assets, after satisfaction of liabilities to Company creditors, shall have been
distributed among the Partners. The General Partner shall have authority to
distribute any Company property discovered after dissolution, convey real
estate, and take such other action as may be necessary on behalf of and in the
name of the Company.

 

ARTICLE 15.

MISCELLANEOUS PROVISIONS

 

Section 15.1 Subsidiary Entities. Intentionally Omitted.

 

Section 15.2 Amendment and Modification. This Agreement may not be amended or
modified except by an instrument in writing signed by all of the parties hereto;
provided, however, that an amendment (i) necessary in connection with the
exercise of any North Beach Put Rights or (ii) that grants rights to a new
Partner pursuant to Section 4.3(c) or Section 10.2 shall not require an
instrument in writing signed by any Partner other than the General Partner.

 

Section 15.3 Parties in Interest. This Agreement shall be binding upon and,
except as provided below, inure solely to the benefit of each party hereto and
their successors, assigns and transferees, and nothing in this Agreement,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever under or by reason of this Agreement.

 

50



--------------------------------------------------------------------------------

Section 15.4 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied, or mailed
by registered or certified mail (return receipt requested), or sent by Federal
Express or other recognized overnight courier, to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

(a) If to the General Partner, SHC TRS or DC Corp, to:

 

Strategic Hotel Capital, Inc.

77 West Wacker

Suite 4600

Chicago, Illinois 60601

Facsimile: 312-658-5794

Attention:

  Laurence Geller     Paula Maggio

 

with a copy to:

 

Perkins Coie LLP

131 South Dearborn Street

Suite 1700

Chicago, Illinois 60603-5559

Facsimile: 312-324-9400

Attention:

  Phillip Gordon

 

(b) If to KSL Newco, to:

 

c/o KSL Resorts

50-905 Avenida Bermudas

La Quinta, California 92253

Facsimile: 760-564-8003

Attention:

  Chief Financial Officer     General Counsel

 

with a copy to:

 

Squire, Sanders & Dempsey

Two Renaissance Square

40 North Central Avenue, Suite 2700

Phoenix, Arizona 85004

Facsimile: 602-253-8129

Attention:

  Richard F. Ross

 

51



--------------------------------------------------------------------------------

(c) If to KKR LP, Recreation or DC Corp, to:

 

Kohlberg Kravis Roberts & Co.

9 West 57th Street

Suite 4200

New York, New York 10019

Facsimile: 212-750-0003

Attention:

  John Saer     Tagar Olson

 

with a copy to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Facsimile: 212-455-2502

Attention:

  Gary Horowitz

 

Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
shall be effective only upon receipt. All notices, requests or instructions
given in accordance herewith shall be deemed received on the date of delivery,
if hand delivered, on the date of receipt, if telecopied, three Business Days
after the date of mailing, if mailed by registered or certified mail, return
receipt requested, and one Business Day after the date of sending, if sent by
Federal Express or other recognized overnight courier.

 

Section 15.5 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties, it being understood that all parties need not sign the
same counterpart.

 

Section 15.6 Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto and supersedes all prior agreements, letters of intent and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.

 

Section 15.7 Governing Law; Choice of Forum. This Agreement shall be construed
in accordance with and governed by the internal laws of the State of Delaware
(without giving effect to such State’s conflicts of laws principles). Each of
the parties hereto hereby irrevocably consents, to the maximum extent permitted
by law, that any action or proceeding relating to this Agreement or the
transactions contemplated hereby shall be brought, at the option of the party
instituting the action or proceeding, in any court of general jurisdiction in
New Castle County, Delaware, in the United States District Court

 

52



--------------------------------------------------------------------------------

for the State of Delaware or in any state or federal court sitting in the area
currently comprising the District of Delaware. Each of the parties hereto waives
any objection that it may have to the conduct of any action or proceeding in any
such court based on improper venue or forum non conveniens, waives personal
service of any and all process upon it, and consents that all service of process
may be made by mail or courier service directed to it at the address set forth
herein and that service so made shall be deemed to be completed upon the earlier
of actual receipt or ten days after the same shall have been posted. Nothing
contained in this Section 15.7 shall affect the right of any party hereto to
serve legal process in any other manner permitted by law.

 

Section 15.8 Public Announcements. Each Partner shall consult with each other
before issuing any press release or otherwise making any public statements with
respect to this Agreement or the transactions contemplated hereby, except for
statements required by law or by any listing agreements with any national
securities exchange or the National Association of Securities Dealers, Inc., or
made in disclosures filed pursuant to the Securities Act of 1933, as amended and
the regulations thereunder or the Securities Exchange Act of 1934, as amended
and the rules thereunder.

 

Section 15.9 Headings. The headings in this Agreement are for convenience of
reference only and are not intended to be and shall not describe, interpret,
define, or limit the scope, intent or extent of any of the provisions of this
Agreement.

 

Section 15.10 Binding Effect. This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.

 

Section 15.11 Jury Trial Waiver. EACH PARTNER HEREBY WAIVES SUCH PARTNER’S
RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO,
THE SUBJECT MATTER OF THIS AGREEMENT AND THE BUSINESS RELATIONSHIP THAT IS BEING
ESTABLISHED. THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY
EACH PARTNER. EACH PARTNER ACKNOWLEDGES THAT NO PERSON HAS MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR HAS TAKEN ANY
ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. EACH PARTNER ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH PARTNER HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT AND EACH PARTNER WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS. EACH PARTNER FURTHER ACKNOWLEDGES THAT EACH HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL (OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER.

 

53



--------------------------------------------------------------------------------

Section 15.12 Attorneys’ Fees. In the event that a party hereto is required t
incurred by the Company o take any action or retains legal counsel to enforce
any of the provisions of this Agreement or seek damages for breach of this
Agreement, the prevailing party shall be paid, in addition to all other sums
that may be required to be paid, a commercially reasonable sum for the
prevailing party’s attorneys’ fees and paralegal and related fees.

 

Section 15.13 Incorporation of Recitals. The recitals set forth above are
incorporated and made a part of this Agreement as if fully set forth herein.

 

Section 15.14 LLC Conversion. Subject to compliance with the Loan Documents, the
General Partner shall have the right to convert the form of organization of the
Company from a limited partnership to a limited liability company at any time so
long as the economic interests, and the other rights under this Agreement of the
Class A Limited Partners and the Class B Limited Partners are unaffected by the
conversion. The Class A Limited Partners and the Class B Limited Partners hereby
agree to such conversion. The costs in connection with such conversion shall be
borne by the Company.

 

Section 15.15 DC Corp REIT Elections. The Partners hereby acknowledge that DC
Corp may elect to be treated as a (i) real estate investment trust (“REIT”)
under Code Section 856, or (ii) taxable REIT subsidiary under Code
Section 856(l), for any taxable year and succeeding taxable years. The Partners
and all shareholders of DC Corp agree to cooperate with actions reasonably
required to effectuate and qualify DC Corp as a REIT or taxable REIT subsidiary
so long as (i) the economic interests, and the other rights under this Agreement
of the Class A Limited Partners and the Class B Limited Partners are unaffected
by the election and (ii) the Company shall not bear the costs of the election
and such costs shall be borne by the DC Corp shareholders who benefit from such
election.

 

Section 15.16 Shareholders of DC Corp. Recreation and SHC del Coronado, L.L.C.,
as shareholders in DC Corp, hereby acknowledge the provisions of this Agreement
governing the relationship among those with economic interests in the Company
and agree to abide by those principles in the governance of DC Corp. For
example, transfers of DC Corp Shares shall only be permitted on the same terms
as the Transfer of Partnership Interests pursuant to the provisions of Article 8
of this Agreement. The foregoing shall be reflected in a shareholders’ agreement
dated as of the date hereof between Recreation and SHC del Coronado, L.L.C.

 

Section 15.17 Protective Actions. Notwithstanding any provision of this
Agreement to the contrary, if any otherwise permitted action which may, or is
required to, be taken, by the Company or a Partner under this Agreement would,
in the commercially reasonable judgment of the Strategic Partners, (i) cause
Strategic REIT to be required to consolidate the ownership of its investment in
the Company on Strategic

 

54



--------------------------------------------------------------------------------

REIT’s books for GAAP accounting purposes, (ii) trigger a property tax
reassessment of the Property or (iii) jeopardize Strategic REIT’s status as a
real estate investment trust under the Code (a “Prohibited Result”), the
Strategic Partners may cause the Company or the affected Partners to restructure
or modify such action to the extent reasonably necessary to prevent the
Prohibited Result, provided such modification or restructuring does not affect
the economic interests and other rights under this agreement of the Class A
Limited Partners and the Class B Limited Partners, including, without
limitation, a triggering of a property tax reassessment. The costs in connection
with such modification or restructuring shall not be borne by the Company but
shall be borne solely by the General Partner or its Affiliates (other than the
Company or the Subsidiaries).

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY; SIGNATURES APPEAR ON THE FOLLOWING
PAGE.]

 

55



--------------------------------------------------------------------------------

The undersigned parties have or caused to be signed this Amended and Restated
Limited Liability Limited Partnership Agreement of the Company as of the day and
year first above written.

 

GENERAL PARTNER:

DTRS NORTH BEACH DEL

CORONADO, LLC,

a Delaware limited liability company

By:  

/s/ J. C. Cyr

   

Name: J. C. Cyr

Title:   Senior Vice President

LIMITED PARTNERS:

DTRS NORTH BEACH DEL

CORONADO, LLC,

a Delaware limited liability company

By:  

/s/ J. C. Cyr

   

Name: J. C. Cyr

Title:   Senior Vice President

HDC DC CORPORATION,

a Delaware corporation

By:  

/s/ Nola S. Dyal

   

Name: Nola S. Dyal

Title:   Vice President

KSL DC NEWCO, LLC,

a Delaware limited liability company

By:  

/s/ Steven S. Siegel

   

Name: Steven S. Siegel

Title:   Vice President

 

2



--------------------------------------------------------------------------------

DCORO HOLDINGS, LLC,

a Delaware limited liability company

By:  

/s/ Tagar Olson

   

Name: Tagar Olson

Title:   Senior Vice President

Approved and Agreed to with respect to Section 15.16: HDC RECREATION HOLDINGS I,
LLC,

a Delaware limited liability company

By:  

/s/ Nola S. Dyal

   

Name: Nola S. Dyal

Title:   Vice President

SHC DEL CORONADO, L.L.C.,

a Delaware limited liability company

By:  

/s/ J. C. Cyr

   

Name: J. C. Cyr

Title: Senior Vice President

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

NORTH BEACH PROPERTY DESCRIPTION

 

REAL PROPERTY IN THE CITY OF CORONADO, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA,
DESCRIBED AS FOLLOWS:

 

THAT PORTION OF PARCEL 1 OF PARCEL MAP NO. 13594, IN THE CITY OF CORONADO,
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, FILED IN THE OFFICE OF THE COUNTY
RECORDER OF SAN DIEGO COUNTY ON DECEMBER 14, 1984 AS FILE NO. 84-466433.
TOGETHER WITH THAT PORTION OF BLOCK 2-A OF CORONADO BEACH SOUTH ISLAND, MAP
NO. 376, IN THE CITY OF CORONADO, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA,
FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY NOVEMBER 12,
1886. AS SHOWN ON RECORD OF SURVEY NO. 5439, RECORDED APRIL 18, 1960 AS FILE
NO. 79843, RECORD OF SURVEY NO. 6857, RECORDED MAY 9, 1967 AS FILE NO. 65237 AND
RECORD OF SURVEY NO. 13724, RECORDED APRIL 17, 1992 AS FILE NO. 92-225189. MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE MOST NORTHWESTERLY CORNER OF SAID PARCEL 1 OF PARCEL MAP
13594, SAID POINT BEING ON THE SOUTHERLY RIGHT OF WAY OF R.H. DANA PLACE, A
VARIABLE WIDTH PUBLIC STREET, SAID POINT BEING ON THE ARC OF A NON-TANGENT
1025.37 FOOT RADIUS CURVE, CONCAVE NORTHERLY, A RADIAL LINE TO WHICH BEARS SOUTH
09°34’12” WEST, SAID POINT ALSO BEING THE TRUE POINT OF BEGINNING; THENCE
EASTERLY ALONG THE ARC OF SAID 1025.37 FOOT RADIUS CURVE, AND SAID SOUTHERLY
RIGHT OF WAY, THROUGH A CENTRAL ANGLE OF 0°33’04”, 9.86 FEET TO A POINT OF
REVERSE CURVATURE OF A NON-TANGENT 548.34 FOOT RADIUS CURVE, CONCAVE NORTHERLY,
A RADIAL LINE TO WHICH BEARS SOUTH 09°11’19” WEST; THENCE EASTERLY ALONG THE ARC
OF SAID 548.34 FOOT RADIUS CURVE, AND CONTINUING ALONG SAID SOUTHERLY RIGHT OF
WAY, THROUGH A CENTRAL ANGLE OF 4°45’02”, 45.46 FEET TO A POINT OF COMPOUND
CURVATURE OF A NON-TANGENT 1025.37 FOOT RADIUS CURVE, CONCAVE NORTHERLY, A
RADIAL LINE TO WHICH BEARS SOUTH 10°43’42” WEST; THENCE EASTERLY ALONG THE ARC
OF SAID 1025.37 FOOT RADIUS CURVE, AND CONTINUING ALONG SAID SOUTHERLY RIGHT OF
WAY, THROUGH A CENTRAL ANGLE OF 7°38’09” 136.65 FEET TO A POINT ON THE ARC OF A
TANGENT 130.00 FOOT RADIUS CURVE, CONCAVE NORTHEASTERLY, A RADIAL LINE TO WHICH
BEARS NORTH 86°38’16” WEST; THENCE LEAVING SAID SOUTHERLY RIGHT OF WAY,
SOUTHEASTERLY ALONG THE ARC OF SAID 130.00 FOOT RADIUS CURVE, THROUGH A CENTRAL
ANGLE OF 57°10’51” 129.74 FEET; THENCE TANGENT FROM SAID CURVE, SOUTH 53°49’07”
EAST 109.40 FEET; THENCE NORTH 36°10’53” EAST 7.67 FEET; THENCE SOUTH 53°49’07”
EAST 94.08 FEET; THENCE SOUTH 72°27’35” EAST 14.49 FEET TO THE BEGINNING OF A
NON-TANGENT 49.00 FOOT RADIUS CURVE, CONCAVE



--------------------------------------------------------------------------------

NORTHEASTERLY, A RADIAL LINE TO WHICH BEARS NORTH 72°27’37” WEST; THENCE
SOUTHEASTERLY ALONG THE ARC OF SAID 49.00 FOOT RADIUS CURVE, THROUGH A CENTRAL
ANGLE OF 100°28’40”, 85.93 FEET; THENCE SOUTH 01°50’14” WEST 31.87 FEET; THENCE
SOUTH 36°10’53” WEST 56.15 FEET; THENCE NORTH 53°49’07” WEST 26.55 FEET; THENCE
SOUTH 36°10’53” WEST 26.08 FEET; THENCE NORTH 53°49’07” WEST 5.92 FEET; THENCE
SOUTH 36°10’53” WEST 43.67 FEET; THENCE SOUTH 53°49’07” EAST 5.92 FEET; THENCE
SOUTH 36°10’53” WEST 35.61 FEET; THENCE SOUTH 53°49’07” EAST 21.92 FEET; THENCE
SOUTH 36°10’53” WEST 30.03 FEET; THENCE SOUTH 53°49’07” EAST 4.96 FEET; THENCE
SOUTH 36°10’53” WEST 76.43 FEET; THENCE NORTH 58°48’28” WEST 21.66 FEET TO THE
BEGINNING OF A TANGENT 186.00 FOOT RADIUS CURVE, CONCAVE NORTHEASTERLY, A RADIAL
LINE TO WHICH BEARS SOUTH 31°11’32” WEST; THENCE NORTHWESTERLY ALONG THE ARC OF
SAID 186.00 FOOT RADIUS CURVE, THROUGH A CENTRAL ANGLE OF 49°17’30”, 160.02 FEET
TO A POINT OF REVERSE CURVATURE OF A TANGENT 233.00 FOOT RADIUS CURVE, CONCAVE
SOUTHWESTERLY, A RADIAL LINE TO WHICH BEARS NORTH 80°29’02” EAST; THENCE
NORTHWESTERLY ALONG THE ARC OF SAID 233.00 FOOT RADIUS CURVE, THROUGH A CENTRAL
ANGLE OF 15°36’05”, 63.44 FEET TO THE SOUTHEASTERLY LINE OF SAID RECORD OF
SURVEY Nos. 5439, 6857 AND 13724; THENCE CONTINUING ALONG THE ARC OF SAID 233.00
FOOT RADIUS CURVE, THROUGH A CENTRAL ANGLE OF 3°52’46”, 15.78 FEET; THENCE
TANGENT FROM SAID CURVE, NORTH 28°59’49” WEST 38.98 FEET TO THE BEGINNING OF A
TANGENT 287.00 FOOT RADIUS CURVE, CONCAVE SOUTHWESTERLY, A RADIAL LINE TO WHICH
BEARS NORTH 61°00’11” EAST; THENCE NORTHWESTERLY ALONG THE ARC OF SAID 287.00
FOOT RADIUS CURVE, THROUGH A CENTRAL ANGLE OF 23°39’42”, 118.52 FEET TO A POINT
OF REVERSE CURVATURE OF A TANGENT 500.00 FOOT RADIUS CURVE, CONCAVE
NORTHEASTERLY, A RADIAL LINE TO WHICH BEARS SOUTH 37°20’29” WEST; THENCE
NORTHWESTERLY ALONG THE ARC OF SAID 500.00 FOOT RADIUS CURVE, THROUGH A CENTRAL
ANGLE OF 11°11’28”, 97.66 FEET TO A POINT OF COMPOUND CURVATURE OF A TANGENT
145.00 FOOT RADIUS CURVE, CONCAVE NORTHEASTERLY, A RADIAL LINE TO WHICH BEARS
SOUTH 48°31’57” WEST; THENCE NORTHWESTERLY ALONG THE ARC OF SAID 145.00 FOOT
RADIUS CURVE, THROUGH A CENTRAL ANGLE OF 53°05’04”, 134.34 FEET TO THE
NORTHWESTERLY LINE OF SAID RECORD OF SURVEY Nos. 5439, 6857 AND 13724; THENCE
ALONG SAID NORTHWESTERLY LINE, NORTH 33°19’17” EAST (RECORD, NORTH 32°27’20”
EAST ROS 5439, NORTH 32°50’ WEST ROS 6857 AND 13724) 19.28 FEET TO THE NORTHWEST
CORNER OF SAID RECORDS OF SURVEY, SAID CORNER ALSO BEING A NORTHWEST CORNER OF
SAID PARCEL 1; THENCE ALONG A NORTHWESTERLY LINE OF SAID PARCEL 1, NORTH
33°19’17” EAST (RECORD NORTH 32°50’00” EAST) 25.25 FEET TO THE TRUE POINT OF
BEGINNING.

 

THE ABOVE PROPERTY IS FURTHER SHOWN AND DESCRIBED AS “PARCEL C” IN THAT CERTAIN
GRANT DEED-LOT LINE ADJUSTMENT EXECUTED BY CNL HOTEL DEL PARTNERS, LP, A
DELAWARE LIMITED PARTNERSHIP, RECORDED ON DECEMBER 6, 2005, AS DOCUMENT
NO. 2005-1048453 OF OFFICIAL RECORDS.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

 

“BOOK-UP” TO PARTNERS’ CAPITAL ACCOUNTS

 

To be determined by the Partners subsequent to the Effective Date.



--------------------------------------------------------------------------------

EXHIBIT C

 

ALLOCATION EXAMPLES

 

To be determined by the Partners subsequent to the Effective Date.



--------------------------------------------------------------------------------

EXHIBIT D

 

NOMINAL CAPITAL CONTRIBUTIONS

 

Class A Partners

--------------------------------------------------------------------------------

   Nominal Capital
Contribution


--------------------------------------------------------------------------------

DTRS North Beach del Coronado, LLC

   $ 445.686

KSL DC Newco, LLC

   $ 142.449

DCORO Holdings, LLC

   $ 401.865

HdC DC Corporation

   $ 10.000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 1000.000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

3



--------------------------------------------------------------------------------

EXHIBIT E

 

DEVELOPMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT F

 

GUARANTY AGREEMENT